Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 1 of 67

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

IN RE: } CASE NUMBER 6:19-bk-00511-KSJ

IPS WORLDWIDE, LLC
JUDGE KAREN 8. JENNEMANN

DEBTOR CHAPTER 11

DEBTOR'S MONTHLY OPERATING REPORTS (BUSINESS)
FOR THE PERIOD

FROM May 1, 2019 TO May 31, 2019

Comes now the above-named debtor and files its Monthly Operating Reports in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.

Ee

 

Date 0 #/ 17/20 1g Attomgy for Debtor's Signature
Debtor's Address Attorney's Address

and Phone Number: and Phone Number:

Alex Moglia, Chapter 11 Trustee Latham, Shuker, Eden & Beaudine, LLP
1325 Remington Rd, Ste H PO Box 3353

Schaumburg, IL 60173 Orlando, Florida 32802-3353
708-558-215] (407) 481-5800

Note: The original Monthly Operating Report is to be filed with the court and a copy
simultaneously provided to the United States Trustee Office. Monthly Operating Reports must be filed by the 20th day
of the following month.

For assistance in preparing the Monthly Operating Report, refer to the following resources on the United
States Trustee Program Website, http://www-usdoj.gov/ust/r2 1/reg_info.htm

1) Instructions for Preparations of Debtor's Chapter 11 Monthly Operating Report

2) Initial Filing Requirements

3) Frequently Asked Questions (FAQ)http://www.usdoj.gov/ust/.

MOR-1
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 2 of 67

DULE OF RECEIPTS DISBURSE! TS
FOR THE PERIOD BEGINNING May 1, 2019 AND ENDING May 31, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Debtor: IPS WORLDWIDE, LLC Case Number: 6:19-bk-051-KSJ
Date of Petition: January 25, 2019
CURRENT CUMULATIVE
MONTH PE TOD
1. FUNDS AT BEGINNING OF PERIOD $563,499.80 {a) $609,049.97 (b}
2, RECEIPTS:
A. Cash Sales $0.00
Minus: Cash Refunds

Net Cash Sales $0.00 $0.00
B. Accounts Receivable $196,757.83 $743,310.70
C. Other Receipts (See MOR-3) $5,705.79 $367,167.20
(if you receive rental income,

you must attach a rent roll.)
3. TOTAL RECEIPTS (Lines 24+2B+2€) $202,463.62 $1,110,477.90
4, TOTAL FUNDS AVAILABLE FOR

OPERATIONS (Line J + Line 3) $765,963.42 $1,719,527.87
§. DISBURSEMENTS
A, Advertising
B. Bank Charges 813,51 2,699.04
C. Contract Labor 38,636.66 75,405.93
D, Fixed Asset Payments (not incl. in "N")
E. Insurance 46,282.00 57,357.30
F. Inventory Payments (See Afiach. 2)
G. Leases
H. Manufacturing Supplies
I. Office Supplies
J. Payroll - Net (See Attachment SA) 76,561.49 534,039.29
K, Professional Fees (Accounting & Legal} 3,982.86 240,030.36
L. Rent 27,421.43 72,746.15
M. Repairs & Maintenance 879.98 879.98
N. Secured Creditor Payments (See Attach. 2)
O. Taxes Paid - Payroll (See Attachment 4C)
P. Taxes Paid - Sales & Use (See Attachment 4C)
Q, Taxes Paid - Other (See Attachment 4C’)
R. Telephone 33,315.00 39,218.88
8. Travel & Entertainment
Y. US, Trustee Quarterly Fees
U. Utilities 4,615.76 4,615.76
V. Vehicle Expenses
W. Other Operating Expenses (See MOR-3) 185,253.79 344,328.24
6. TOTAL DISBURSEMENTS (Sum of 5A thru W) $417,756.48 $1,371,320.93
7, ENDING BALANCE (Line 4 Minus Line 6) $348,206.94 (c) $348,206.94 (c)

 

I declare ae penalty of perjury that this statement and the accompanying documents and reports are f(ve and correct to the

best "j my Heese and “OLY.
This / 7 YA Woday of 20 L9

(c)These two amounts will always be the same if form is completed correctly.

 

 

oe WalLEE
MEK bE TA,
(a) This number is carried forvrard from last month's report. For the first report only, this number will be the balance as of the petition date,
(b)This figure will not change from month to month, It is always the amount of funds on hand as of the date of the petition.

MOR-2
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 3 of 67

OTHER RECEIPTS:

MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont'd)

Detail of Other Receipts and Other Disbursements

Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C.

Description Current Month

Proceeds from sale of Real Estate by Company -

 

 

 

 

 

 

 

Other Miscellaneous $0.00
Exfreight $5,705.79
TOTAL OTHER RECEIPTS 5,705.79
Source
Loan Amount of Funds Purpose

Cumulative
Petition to Date

315,765.09

50.00
$57,057.90

372,872.99

Repayment Schedule

 

 

 

OTHER DISBURSEMENTS:

Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line 5W.

Cumulative

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Description Current Month Petition to Date
Draw - Davies $0.00 $15,000.00
Draw - McNett $0.00 $12,000.00
Tranistics Data $53,981.11 $108,615.34
Miscellaneous $0.00 $143.20
Conduent Business Systems $48,964.27 $103,652.00
Lorges Holding $0.00 $5,250.00
Transamerica Retirement Services $6,897.54 $13,793.14
From Supplemental Schedule 75,410.87 85,874.56
TOTAL OTHER DISBURSEMENTS $185,253.79 $344,328.24

 

NOTE: Attached a current Balance Sheet and Income (Profit & Loss) Statement

MOR-3
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 4 of 67
MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont'd)

OTHER DISBURSMENTS (cont'd)

Describe Each Item of Disbursement and List Amount of Disbursement.

Description

ADP Total Source
Worldwide Express
Josh Reinhart

 

Mapsys
IPS do Brasil
Trimble MAPS

 

BCS Group
Equipment Retnal and Lease
Expense Reimbursements

 

Foreign Exchange Reporting Service
Transfer to RaboBank Account
Keystone Technology Services

 

Wages
Storage
Subsription

 

Sirius Comuter Solutions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL OTHER RECEIPTS (To MOR-3)

MOR-3

Detail of Other Disbursements

Current Month

656.25

$0.00
$0.00

_ $24,066.79

$2,730.00

$4,000.00
$2,337.08

$492.98
$400.00

— $17,091.87"

$8,000.00

$7,002.70

$695.48
$450.00

$7,487.72

75,410.87

Cumulative
Petition to Date

4,346.15

 

1,308.60
361.61

 

5,103.58

 

24,066.79
2,730.00

 

4,000.00

 

2,337.08
492.98

 

400.00

 

17,091.87
8,000.00

 

7,002.70

 

695.48
450.00

 

7,487.72

 

 

 

 

 

 

 

 

 

 

 

 

 

 

85,874.56
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 5 of 67
ATTACHMENT 1

MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Name of Debtor: Case Number:

 

 

Reporting Period beginning: and ending:

 

 

ACCOUNTS RECEIVABLE AT PETITION DATE:

 

ACCOUNTS RECEIVABLE RECONCILIATION

(Include all accounts receivable, prepetition and post-petition, including charge card sales which have not been received):

Beginning of Month Balance $ (a)
PLUS: Current Month New Billings $

MINUS: Collection During the Month $ (b)
PLUS/MINUS: Adjustments or Writeoffs $ 7
End of Month Balance $ (c)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:

 

 

POST PETITION ACCOUNTS RECEIVABLE AGING
(Show the total for each aging category for all accounts receivable)
0-30 Days 31-60 Days 61-90 Days Over 90 Days Total

 

For any receivables in the "Over 90 Days" category, please provide the following:
Receivable
Customer Date Status (Collection efforts taken, estimate of
collectibility, write-off, disputed account, etc.)

 

 

 

 

(a) This number is carried forward from last month's report. For the first report only, this number will be the balance as of the petition date.

(b) This must equal the number reported in the "Current Month" column of Schedule of Receipts and Disbursements (Page MOR-2, Line 2B).

(c) These two amounts must equal.

MOR-4
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 6 of 67

ATTACHMENT 2

MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

Name of Debtor: IPS WORLDWIDE, LLC Case Nun 6:19-bk-00511-KSJ

 

Reporting Period beginning: May 1, 2019 and Ending May 31, 2019

Inv Date Payee Invoice Amount Current 1-30 31 - 60 61 - 90 Over 90
04/19/19 AT&T 611.56 611.56 Telephone
04/22/19 AT&T 395.04 395.04 Telephone
OS/11/19 AT&T 607.35 607.35 Telephone
05/15/19 AT&T 498.37 498.37 Telephone
05/20/19 AT&T 2,421.56 2,421.56 Telephone
05/30/19 AT&T 2,289.62 2,289.62 Telephone
02/21/19 Burns Supply 241.07 241.07 Supplies
05/09/19 CNA 1,741.00 1,741.00 Insurance
05/26/19 Colonial Life 992.32 992.32 Insurance
02/18/19 Conduent Business Services 11,388.14 11,388.14 Third Party Services
04/29/19 Conduent Business Services 45,882.92 45,882.92 Third Party Services
05/14/19 Conduent Business Services 45,596.54 45,596.54 Third Party Services
02/01/19 Coverall of Notheast Florida 1,336.58 1,336.58 Maintenance
03/01/19 Coverall of Notheast Florida 1,336.58 1,336.58 Maintenance
04/01/19 Coverall of Notheast Florida 607.48 607.48 Maintenance
02/28/19 Crown Information Management 150.00 150.00 IT Services
03/31/19 Crown Information Management 200.00 200.00 IT Services
04/30/19 Crown Information Management 118.45 118.45 IT Services
05/29/19 Dell Financial Services - Equipment Lease
02/28/19 Descartes Systems 1,845.90 1,845.90 Third Party Services
02/28/19 Descartes Systems 328.22 328.22 Third Party Services
03/31/19 Descartes Systems 1,236.99 1,236.99 Third Party Set Third Party Ser
03/31/19 Descartes Systems 337.81 337.81 Third Party Ser Third Party Ser
04/30/19 Descartes Systems 1,182.88 1,182.88 Third Party Se: Third Party Ser
04/30/19 Descartes Systems 284.69 284.69 Third Party Se: Third Party Ser
05/31/19 Descartes Systems 1,497.32 1,497.32 Third Party Set Third Party Ser
05/31/19 Document Technologies 105.44 105.44 Shredding
05/25/09 Edwards Business Systems 234.54 234,54 Repairs and Maintenance
03/14/19 FDOT 8.20 8.20 Tolls
05/01/19 Final Touch Cleaning Pros 572.44 $72.44 Maintenance
OS/17/19 FPL 877.70 877.70 Utilities
03/17/19 Guardian 395,92 395.92 Insurance
04/17/19 Guardian 395.92 395.92 Insurance
05/15/19 Guardian 395.92 395.92 Insurance
05/22/19 Help Systems 9,545.25 9,545.25 IT Services
05/22/19 Help Systems 1,266.97 1,266.97 IT Services
05/02/19 Inmobiliaria Magnetar S.A. de C.V 348.00 348.00 Rent
02/13/19 Johnson Contrals 797,53 797.53 Security
05/13/19 Johnson Controls 797.53 797,53 Security
03/26/19 Lorges Holding Corp 700.00 700.00 IT Services
04/23/19 Peernet 139.05 139.05 IT Services
02/03/19 Randstad 1,149.81 1,149.81 Contract Labor
02/10/19 Randstad 1,149.81 1,149.81 Contract Labor

02/17/19 Randstad 1,149.8] 1,149.81 Contract Labor
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 7 of 67

02/24/19 Randstad 1,149.8] 1,149.81 Contract Labor
03/03/19 Randstad 1,149.81 1,149.81 Contract Labor
03/01/19 Root Executive Park 9,558.00 9,558.00 Rent

02/08/19 SMC3 600.00 600.00 IT Services
04/01/19 SMC3 2,500.00 2,500.00 IT Services
04/01/19 SMC3 5,500.00 5,500.00 IT Services
05/05/19 Spherion Staffing LLC 2,156.03 2,156.03 Contract Labor
05/12/19 Spherion Staffing LLC 1,477.57 1,477.57 Contract Labor
05/16/19 Spherion Staffing LLC 1,722.59 1,722.59 Contract Labor
05/26/19 Spherion Staffing LLC 1,477.57 1,477.57 Contract Labor
04/05/19 Verizon 187.15 187.15 Telephone
05/05/19 Verizon 133.41 133.41 Telephone
05/02/19 Villegas de La Rosa Contadores Publicc 1,327.62 1,327.62 Accounting
02/01/19 W,B. Mason 97,29 97.29 Office Supplies
02/07/19 W,B. Mason 27.80 27.80 Office Supplies
02/22/19 W,B. Mason 323.48 323.48 Office Supplies
04/17/19 W,B. Mason 150.68 150.68 Office Supplies

 

Total 172,697.04 87,640.66 57,955.82 5,365.31 21,735.25 -
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 8 of 67
ATTACHMENT 3

INVENTORY AND FIXED ASSETS REPORT

 

 

 

 

Name of Debtor: IPs Worldwide, LLC Case Number: 6:19-bk-00511-KSJ
Reporting Period beginning: May 1, 2019 and ending: May 31, 2019

INVENTORY REPORT
INVENTORY BALANCE AT PETITION DATE: None **(a)

 

INVENTORY RECONCILIATION:
Inventory Balance at Beginning of Month
PLUS: Inventory Purchased During Month
MINUS: Inventory Used or Sold
PLUS/MINUS: Adjustments or Write-downs *
Inventory on Hand at End of Month None *

 

 

 

 

METHOD OF COSTING INVENTORY: N/A

 

*For any adjustments or write-downs provide explanation and supporting documentation, if applicable.

 

INVENTORY AGING
Less than 6 6 months to Greater than Considered Total Inventory
Months old 2 years old 2 years old Obsolete

 

 

* Aging Percentages must equal 100%.
1 Check here if inventory contains perishable items.

Description of Obsolete Inventory:

 

 

FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE: Unknown
(Includes Property, Plant and Equipment)

BRIEF DESCRIPTION (First Report Only): Office furniture, computer hardware and software. See attached detail.

 

 

FIXED ASSETS RECONCILIATION:

Fixed Asset Book Value at Beginning of Month (Tax Basis) 68,157.06 (a}(b)
MINUS: Depreciation Expense
PLUS: New Purchases
PLUS/MINUS: Adjustments or Write-downs *

Ending Monthly Balance

 

 

 

 

 

*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable.
Note: Excludes Intangible Assets

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING PERIOD:

 

 

(a)This number is carried forward from last month's report. For the first report only, this number will be the balance as of the petition date.
(b)Fair Market Value is the amount at which fixed assets could be sold under current economic conditions.
Book Value is the cost of the fixed assets minus accumulated depreciation and other adjustments.

MOR-6
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 9 of 67

IPS WORLDWIDE, LLC
Tax Asset Detail 12/01/18 - 12/31/18

 

 

 

 

 

 

 

XX-XXXXXXX
FYE: 12/31/2018 Mth: 12/31/2018
d Tax Tax Net
Asset t Property Description Cost Book Value
Group: ASIA
100 Computer 315.00 0.00
101 Scanner 7,693.00 0.00
115 Dell Computers 1,031.00 0.00
168 Computer 757.00 0.00
319 Nikoyo HK Ltd. - Equipment 9,134.00 0.00
360 Office Equipment 2,460.00 0.00
393 Office Renovation 10,960.00 0.00
394 Office Sign 527.00 0.00
395 Fountain 756.00 0.00
396 Office Equipment 937.00 0.00
456 Computer Equipment 1,287.00 0.00
532 Canon iR Advance C2020 Copier 1,418.00 0.00
533 Equipment 6,681.00 0.00
582 FUJITSU FI-6770 SCANNER 7,829.00 0.00
583 DELL COMPUTER 2708-D3221 AND MONITOR E1914H 825.00 0.00
52,810.00 0.00
Group: BRUSSELS
l ORGANIZATIONAL COSTS 9,973.59 0.00
9,973.59 0.00
Group: DMM
535 Organization Costs - DMM 1,150.00 663.32
1,150.00 663.32
Group: FLORIDA
2 KENCO SIGN 2,025.00 0.00
3 KENCO 1,444.00 0.00
4 Kenco Sign 2,082.00 1,250.48
5 Furniture - Environment for Business 1,970.00 0.00
6 Furniture - Environment for Business 24,273.00 0.00
7 Furniture - Environment for Business 3,650.00 0.00
8 Environment for Business 1,270.00 0.00
9 Environment for Business 516.00 0.00
11 Environment for Business 1,759.00 0.00
12 RMI - Powerware 9125 7,084.00 0.00
13 Dell Computers 852.00 0.00
14 Dell Computers 988.00 0.00
15 Generator (Advanced Specialty Products) 8,992.00 0.00
16
17
20
22
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
45
46
47
48
49
50
52
55
56
57
38
60
61
62
63
64
65
66
67
68
69
70
71
72
73
75
76
77
78
79
80
81

Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19

Time Clocks - Quest Software
Dell Computer

McNamara Construction
Buck's Gun Rack - Safe

Dell Computers

American Express - Computer Equipment
American Express - Computer Equipment
Borrell Fire Systems - Sprinkler System
Halifax Tile and Floor Covering
Environment for Business
Armstrong Lock & Security
R & R Industries

ADT Security System

Borrell Fire Systems
Environment for Business
Environment for Business
Environment for Business

R & R Industries
Environment for Business
Dell Computers

Dell Computers

Wright Line LLC - Generator Installation
American Express
Environment for Business
Generator - Economy Electric
American Express

Dell Computers

Dell Computers

American Express

Dell Computers

American Express - Software
American Express - Software
American Express - Software
RealTime Technology
RealTime Technology
RealTime Technology
RealTime Technology
RealTime Technology

BCS Group

Tell System.com

American Express

American Express

RealTime Technology
RealTime Technology
RealTime Technology

Dell Computers

Itera

RealTime Technology
Environment for Business
Environment for Business
Environment for Business
American Express

Impact Technology

RealTime Technology
RealTime Technology

Page 10 of 67

7,993.00
585.00
3,900.00
1,684.00
12,114.00
10,088.00
5,553.00
6,870.00
700.00
4,793.00
3,594.00
12,060.00
12,229.00
10,783.00
2,787.00
5,000.00
16,017.00
3,990.00
2,850.00
569.00
4,281.00
13,178.00
3,951.00
1,912.00
43,256.00
1,337.00
3,745.00
931.00
2,156.00
4,681.00
848.00
3,284.00
860.00
9,495.00
6,015.00
7,625.00
10,381.00
6,759.00
20,200.00
1,500.00
1,927.00
860.00
5,530.00
8,279.00
12,319.00
4,753.00
34,800.00
9,088.00
4,000.00
4,168.00
7,575.00
636.00
900.00
8,671.00
3,813.00

0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0,00
0.00
0.00
0.00
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 11 of 67

82 RealTime Technology 2,969.00 0.00
83 RealTime Technology 1,594.00 0.00
84 IBM -500.00 0.00
85 IBM -7,500.00 0.00
86 IBM -2,100.00 0.00
87 Environment for Business 8,000.00 0.00
88 Environment for Business 1,313.00 0.00
89 Charles Yokubonus & Son, Inc. 575.00 0.00
90 Environment for Business 25,417.00 0.00
91 Dell Computers 630.00 0.00
92 American Express 1,020.00 0.00
93 American Express 676.00 0.00
94 Dell Computers 811.00 0.00
95 RealTime Technology 6,750.00 0.00
96 RealTime Technology 5,063.00 0.00
97 RealTime Technology 7,751.00 0.00
98 RealTime Technology 5,904.00 0.00
99 Environment for Business 717.00 0.00
102 Environment for Business 2,066.00 0.00
103 American Express 861.00 0.00
104 RealTime Technology 3,125.00 0.00
105 RealTime Technology 5,563.00 0.00
106 RealTime Technology 2,281.00 0.00
107 RealTime Technology 2,281.00 0.00
111 American Express 13,028.00 0.00
112 Group 360 Visual Comm. - Booth for Trade Show 4,500.00 0.00
113 Environment for Business 4,620.00 0.00
114 RealTime Technology 3,800.00 0.00
116 RealTime Technology 2,125.00 0.00
118 Impact Technology 600.00 0.00
119 RealTime Technology 1,000.00 0.00
120 American Express 692.00 0.00
122 RMI - AS400 Equipment 25,373.00 0.00
123 Dell Computers 1,468.00 0.00
126 Dell Computers 692.00 0.00
127 Dell Computers 1,477.00 0.00
128 RealTime Technology 2,015.00 0.00
129 RealTime Technology 570.00 0.00
130 RealTime Technology 2,219.00 0.00
131 RealTime Technology 2,790.00 0.00
132 BCS Group 609.00 0.00
134 Dell Computers 5,316.00 0.00
135 Dell Computers 1,433.00 0.00
136 RealTime Technologies 1,734.00 0.00
137 Environment for Business 27,883.00 0.00
138 RealTime Technology 1,991.00 0.00
139 American Express 1,040.00 0.00
140 American Express 5,203.00 0.00
141 RealTime Technology 5,741.00 0.00
143 RealTime Technology 6,185.00 0.00
144 Dell Computers 1,352.00 0.00
145 Environment for Business 1,426.00 0.00
146 RealTime Technology 4,095.00 0.00
147 American Express 867.00 0.00

148 RealTime Technology 6,966.00 0.00
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 12 of 67

149 Real Time Technology 4,511.00 0.00
150 Dell Computers 587.00 0.00
151 Mike O'Rourke - Furniture 1,491.00 0.00
152 Dell Computers 1,345.00 0.00
153 Dell Computers 3,110.00 0.00
154 Ttera - Software 6,090.00 0.00
155 American Express - Software 1,987.00 0.00
156 RealTime Technology 4,596.00 0.00
157 Southeast Fire Protection 1,878.00 0.00
161 RealTime Technology 6,200.00 0.00
162 CompServ Inc. 17,308.00 0.00
163 RealTime Technology 2,876.00 0.00
164 RealTime Technology 2,280.00 0.00
165 American Express - Software 6,198.00 0.00
169 Rand McNally 5,855.00 0.00
170 Real Vision 5,855.00 0.00
171 RMI Software 3,850.00 0.00
172 Real Time Technology 2,470.00 0.00
173 Sky Solutions 31,923.00 0.00
174 RMI Software 11,250.00 0.00
175 RMI Software 67,163.00 0.00
176 RMI Software 17,649.00 0.00
177 Real Time Technology 2,280.00 0.00
178 BCS Group 6,913.00 0.00
179 IBM Corporation 5,126.00 0.00
180 American Express 4,504.00 0.00
181 Real Time Technology 2,185.00 0.00
182 Heip Systems - Software 5,198.00 0.00
183 Real Time Technology 3,356.00 0.00
184 Real Time Technology 51,903.00 0.00
185 Real Time Technology 2,755.00 0.00
186 Real Time Technology 3,325.00 0.00
187 Dell Computers 1,060.00 0.00
188 Trifecta Communications - Phone System 10,549.00 0.00
189 American Express - Software 21,178.00 0.00
190 Real Time Technology 12,881.00 0.00
193 Trifecta Communications - Phone System 2,606.00 0.00
201 Dell Computers 1,425.00 0.00
202 American Express - Equipment 10,353.00 0.00
203 Deil Computers 590.00 0.00
204 RealTime Technology 5,193.00 0.00
205 RealTime Technology 2,994.00 0.00
206 RealTime Technology 3,873.00 0.00
207 RealTime Technology 2,311.00 0.00
208 Dell Computers 1,909.00 0.00
209 J Connect Software 15,000.00 0.00
217 FORD Expedition XLT 2007 35,106.00 0.00
221 Help Systems - Software 31,710.00 0.00
222 RealTime Technology 1,958.00 0.00
223 Impact Technology 1,425.00 0.00
224 American Express - Software 1,337.00 0.00
225 RealTime Technology 2,248.00 0.00
226 I Connect Software 15,000.00 0.00
227 Dell Computers 1,270.00 0.00

229 RealTime Technology 3,413.00 0.00
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 13 of 67

230 RealTime Technology 2,850.00 0.00
231 RealTime Technology 3,100.00 0.00
232 Tran Solutions Software 3,595.00 0.00
233 RealTime Technology 3,415.00 0.00
234 RealTime Technology 6,828.00 0.00
235 American Express 3,991.00 0.00
238 Dell Computers 1,499.00 0.00
240 iConnect Software 15,000.00 0.00
244 Dell Computers 531.00 0.00
245 RealTime Technology 3,130.00 0.00
246 American Express 1,182.00 0.00
247 American Express 12,102.00 0.00
248 American Express 598.00 0.00
249 American Express 677.00 0.00
250 RealTime Technology 2,945.00 0.00
25] Realtime Technology 4,654.00 0.00
252 RealTime Technology 3,605.00 0.00
253 RealTime Technology 2,470.00 0.00
256 Dell Computers 1,562.00 0.00
257 American Express 1,416.00 0.00
258 RealTime Technology 5,073.00 0.00
259 RealTime Technology 4,430.00 0.00
260 Trifecta Communications 5,897.00 0.00
261 Dell Computers 2,735.00 0.00
265 RealTime Technology 4,795.00 0.00
266 RealTime Technology 2,850.00 0.00
267 RealTime Technology 3,659.00 0.00
268 American Express 2,930.00 0.00
269 RealTime Technology 3,060.00 0.00
270 RealTime Technology 2,280.00 0.00
271 RealTime Technology 3,975.00 0.00
272 American Express 6,661.00 0.00
273 RealTime Technology 17,513.00 0.00
274 I Connect Software 750.00 0.00
277 Impact Technology 11,100.00 0.00
278 RealTime Technology 2,968.00 0.00
279 RealTime Technology 2,905.00 0.00
280 Vision Solutions 6,804.00 0.00
281 RealTime Technology 1,835.00 0.00
282 RealTime Technology 2,375.00 0.00
286 Dell Computers 791.00 0.00
287 American Express 2,842.00 0.00
288 Dell Computers 1,136.00 0.00
291 Impact Technologies 6,150.00 0.00
292 RealTime Technology 5,765.00 0.00
293 BCS Group 2,000.00 0.00
294 Realtime Technology 4,625.00 0.00
295 Realtime Technology 2,405.00 0.00
296 RealTime Technology 2,280.00 0.00
297 TransSolutions 1,885.00 0.00
298 RealTime Technologies 2,898.00 0.00
299 RealTime Technologies 2,373.00 0.00
301 Dell Computers 1,041.00 0.00
304 BusinessWorks - Software 1,142.00 0.00

305 Soffront Software 2,200.00 0.00
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 14 of 67

306 Soffront Software 2,200.00 0.00
307 RealTime Technology 2,280.00 0.00
308 Impact Technology 11,850.00 0.00
309 Real Vision Software 5,855.00 0.00
310 RealTime Technologies 4,065.00 0.00
311 PC Connection 6,729.00 0.00
312 PC Connection 3,423.00 0.00
320 Impact Technology 3,900.00 0.00
321 American Express - Soffront Software 2,499.00 0.00
322 RealTime Technology 3,280.00 0.00
323 RealTime Technology 3,800.00 0.00
324 RealTime Technology 3,243.00 0.00
325 RealTime Technology 15,000.00 0.00
326 RealTime Technology 3,695.00 0.00
327 RealVision Software 5,352.00 0.00
328 RealTime Technology 2,833.00 0.00
329 PC Connection - Am. Express 2,159.00 0.00
330 Dell Computers 590.00 0.00
331 Dell Computers 1,126.00 0.00
334 RMI 8,734.00 0.00
335 American Express 4,519.00 0.00
336 RealTime Technologies 5,708.00 0.00
337 RealTime Technologies 3,000.00 0.00
338 RealTime Technologies 2,125.00 0.00
341 IMPACT TECHNOLOGIES 1,200.00 0.00
342 Impact Technologies 4,500.00 0.00
343 RealTime Technology 2,688.00 0.00
344 American Express 3,335.00 0.00
345 Help Systems 10,215.00 0.00
346 RealTime Technologies 3,125.00 0.00
347 RealTime Technology 2,125.00 0.00
348 RealTime Technology 4,188.00 0.00
349 RealTime Technology 1,500.00 0.00
350 Software Solutions 3,200.00 0.00
351 RealTime Technology 3,563.00 0.00
355 Impact Technologies 1,350.00 0.00
356 American Express 5,124.00 0.00
357 RealTime Technology 2,375.00 0.00
358 Dell Computers 4,287.00 0.00
359 Cummins Power South 1,007.00 0.00
361 Dell Computers 830.00 0.00
362 Dell Computers 7,232.00 0.00
363 Dell Computers 2,259.00 0.00
365 R & R Industries 1,010.00 0.00
366 RealTime Technology 688.00 0.00
367 RealTime Technology 1,375.00 0.00
368 RealTime Technology 4,188.00 0.00
369 American Express - Software 5,990.00 0.00
370 RealTime Technology 3,375.00 0.00
371 RealTime Technology 2,188.00 0.00
372 RealTime Technology 4,250.00 0.00
373 Impact Technology 900.00 0.00
374 Real Time Technology 3,625.00 0.00
375 American Express 4,847.00 0.00

376 Real Time Technology 3,906.00 0.00
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 15 of 67

377 Real Time Technology 3,875.00 0.00
378 Real Time Technology 3,375.00 0.00
379 Real Time Technology 4,000.00 0.00
380 Dell Computers 1,570.00 0.00
382 Dell Computers 1,699.00 0.00
384 Impact Technologies 900.00 0.00
385 American Express 3,134.00 0.00
386 RealTime Technology 3,375.00 0.00
387 RealTime Technologies 3,625.00 0.00
388 RealTime Technology 3,750.00 0.00
389 Environment for Business 11,843.00 0.00
390 Conference Room 1,259.00 0.00
391 Environment for Business 5,308.00 0,00
398 Impact Technology 9,300.00 0.00
399 American Express 2,601.00 0.00
400 RealTime Technology 3,000.00 0.00
401 RealTime Technology 4,875.00 0.00
402 American Express 5,141.00 0.00
403 RealTime Technology 3,125.00 0.00
404 RealTime Technology 1,875.00 0.00
406 Environment for Business 10,869.00 0.00
407 Dell Computers 1,338.00 0.00
408 Impact Technologies 2,250.00 0.00
410 Environment for Business 3,300.00 0.00
41] Environment for Business 900.00 0.00
412 SMC 88,450.00 0.00
414 Xeta Technologies 14,250.00 0.00
415 Canon Business Solutions 1,025.00 0.00
416 American Express 1,019.00 0.00
417 BCS Group 2,000.00 0.00
418 Canon Business Solutions 508.00 0.00
419 Kleinshmidt Inc. 589.00 0.00
420 American Express 6,844.00 0.00
421 Impact Technologies 1,650.00 0.00
422 BCS Group 2,000.00 0.00
423 BCS Group 2,000.00 0.00
424 Impact Technology 1,950.00 0.00
425 American Express 4,317.00 0.00
426 Transettlements Inc. 5,000.00 0.00
427 Office Equipment 1,525.00 0.00
431 Impact Technology 6,750.00 0.00
439 Canon Business Solutions 647.00 0.00
440 Pitney Bowes 1,770.00 0.00
441 Impact Technology 4,800.00 0.00
442 American Express 2,310.00 0.00
444 Canon Solutions 514.00 0.00
445 Impact Technology 7,650.00 0.00
446 American Express 2,669.00 0.00
447 BCS Group 2,000.00 0.00
450 McNamara Construction - New Offices 11,636.00 0.00
451 Environment for Business 3,000.00 0.00
453 Sirius Computer Solutions - AS400 201,311.00 0.00
457 Fuyi Scanner 1,934.00 0.00
458 Computer Equipment 1,800.00 0.00

459 Computer Equipment 5,160.00 0.00
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 16 of 67

464 Equipment - Invoice 32001 4,503.00 0.00
465 Dell - Invoice XF6RD3852 632.00 0.00
466 Dell - Invoice XF7883C12 1,293.00 0.00
467 Dell - Invoice XF81C41P5 670.00 0.00
468 Cannon Business Solutions - Invoice 400497359 700.00 0.00
469 Cannon Business Solutions - Invoice 400514292 627.00 0.00
470 Dell - Invoice XF8D678P5 4,963.00 0.00
471 Dell - Invoice XF99T1C98 4,831.00 0.00
472 Dell - Invoice XF9WJ9371 1,626.00 0.00
473 Cannon Business Solutions - Invoice 400528838 518.00 0.00
474 Cannon Business Solutions - Invoice 400545061 686.00 0.00
475 Dell - Invoice XFCW19551 2,118.00 0.00
476 Dell - Invoice XFDCC1T17 2,182.00 0.00
477 Equipment - Invoice 32001 8,002.00 0.00
478 BCSGRO invoice #9022 1,000.00 0.00
484 BCSGRO invoice #9021 1,000.00 0.00
485 BCSGRO Invoice # 545083 2,000.00 0.00
486 Dell: Invoice XFKD3XRN7 1,708.00 0.00
487 BCSGRO Invoice 404650 1,000.00 0.00
488 Impact Technology Invoice 201107-12 1,200.00 0.00
489 CCH Invoice 0001295905 2,239.00 0.00
491 BCS Group Inv#71104 1,000.00 0.00
492 IMPTEC Inv#201112-3 1,200.00 0.00
493 AMEEXP Inv# 32001 1/06/12 995.00 0.00
500 Helsys: Invoice MI038641 11,720.00 0.00
501 Imptec: Invoice 201201-01 1,200.00 0.00
502 BCSGRO: Invoice #71242 5,940.00 0.00
503 BCSGRO: Invoice #71241 1,000.00 0.00
504 BCSGRO: Invoice #71240 1,000.00 0.00
505 BCSGRO: Invoice # 71239 1,000.00 0.00
507 Dell Invoice: XFRF8R7J4 1,748.00 0.00
508 AMEX Invoice: 32001 05/07/12 3,929.00 0.00
509 Dell Invoice: XFRNFTP74 1,068.00 0.00
510 IMPTEC Invoice: 201205-14 600.00 0.00
511 Dell: Invoice - XFTC3X694 2,737.00 0.00
512 IMPTEC: Invoice - 201206-16 1,500.00 0.00
513 BCSGRO: Invoice: 74575 1,000.00 0.00
514 HELSY: Invoice - MI038605 1,915.00 0.00
515 BCSGRO: Invoice - 84261 1,000.00 0.00
516 BCSGRO: Invoice# 84274 1,000.00 0.00
$17 CDW Direct AMEX 7/17/2012 755.00 0.00
518 CDW Direct AMEX 7/31/2012 1,143.00 0.00
519 DELL: Invoice-XFWFC17F2 2,732.00 0.00
523 IMPTEC: Invoice-20120719 1,950.00 0.00
524 BCSGRO: Invoice-84308 1,000.00 0.00
525 IMPTEC: Invoice-201208-15 1,650.00 0.00
526 AMEEXP: Invoice-09/28/12 1,624.00 0.00
527 BCSGRO: Invoice-84322 1,000.00 0.00
528 AMEEXP: Invoice-11/28/12 IPS 1,006.00 0.00
§29 IMPTEC: Invoice-201211-7 1,425,00 0.00
536 AMEEXP Invoice: 12/28/12 IPS 995.00 0.00
537 BCSGRO Invoice: 85979 5,940.00 0.00
538 Invoice: 201212-3 1,650.00 0.00
539 Invoice: 01/28/2013 IPS CARDS 1,394.00 0.00

540 BCSGRO: INVOICE: 84387 1,000.00 0.00
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 17 of 67

54] BCSGRO: INVOICE: 85929 1,000.00 0.00
542 BCSGRO: IINVOICE: 85978 1,000.00 0.00
543 BCSGRO: INVOICE: 88919 1,000.00 0.00
544 AMEEXP INVOICE: IPS CARDS 4,237.00 0.00
545 BCSGRO INVOICE: 88940 1,000.00 0.00
546 IMPTEC INVOICE: 201302-4 600.00 0.00
547 BCSGRO INVOICE: 88966 1,000.00 0,00
548 TRASOL INVOICE: 101412PC7 2,528.00 0.00
549 IMPTEC INVOICE: 201303-4 600.00 0.00
550 IMPTEC INVOICE: 201304-3 1,350.00 0.00
551 BCSGRO INVOICE 91275 1,000.00 0.00
552 BCSGRO INVOICE 91259 1,000.00 0.00
553 BCSGRO INVOICE 91296 1,000.00 0.00
554 AMEEXP INVOICE IPS CARDS 2,706.00 0.00
555 BCSGRO INVOICE: 91368 1,000.00 0.00
556 IMPTEC INVOICE: 201308-2 3,300.00 0.00
557 IMPTEC INVOICE: 20106-4 1,050.00 0.00
558 BCSGRO INVOICE: 91390 1,000.00 0.00
559 AMEEXP INVOICE: IPS CARDS 1,033.00 0.00
560 BCSGRO INVOICE: 91420 1,000.00 0.00
563 SOUTEC INVOICE: IN887737 5,003.00 0.00
564 DELL INVOICE: XJ54R34K6 673.00 0.00
565 DELL INVOICE: XJ5751217 1,362.00 0.00
566 AMEEXP INVOICE: IPS CARDS 881.00 0.00
568 DELL INVOICE XJXK4DRI 707.00 0.00
570 DELL INVOICE XJ7RX7845 1,713.00 0.00
573 BCSGRO INVOICE 91450 1,000.00 0.00
574 IMPTEC INVOICE 201309-4 900.00 0.00
575 BCSGRO INVOICE 91576 1,000.00 0.00
576 IMPTEC INVOICE 201310-05 1,950.00 0.00
$77 BCSGRO INVOICE 91631 1,000.00 0.00
578 IMPTEC INVOICE 201311-3 1,200.00 0.00
584 LEASEHOLD IMPROVEMENT - CORAL SPRINGS 2,353.00 823.28
585 CHAYOK - Invoice: 2/17/14 INVOICE 1,025.00 114.28
586 BCSGRO - Invoice 91684 1,000.00 0.00
587 BSGRO - Invoice 91685 5,940.00 0.00
588 HELSYS - Invoice: M1046178 16,215.00 0.00
589 BCSGRO 1,000.00 0.00
590 IMPTEC - Invoice: 201404-4 1,350.00 0.00
59] IMTEC - Invoice: 201402-10 1,050.00 0.00
$92 AMEEXP - IPS CARDS 1,457.00 0.00
593 BCSGRO - Invoice: 99652 1,000.00 0.00
594 BCSGRO - Invoice: 99692 1,000.00 0.00
595 BCSGRO - Invoice: 99737 1,000.00 0.00
596 BCSGRO - Invoice: 98657 1,000.00 0.00
597 BCSGRO - Invoice: 98778 1,000.00 0.00
598 DELL - Invoice: XJ93KNC76 1,314.00 37.87
599 DELL - Invoice: XJCJM22D8 1,424.00 41.04
600 DELL - Invoice: XJD7F8DF1 3,326.00 95.76
601 DELL - Invoice: XJF4R3D78 3,384.00 97.49
602 CW 1215 - Backup for computer system 12,025.00 346.32
606 SIRTUS COMPUTER SOLUTIONS 36,083.03 6,235.15
607 DELL INVOICE: XJP75CX98 4,015.23 693.83
608 DELL INVOICE:XJNR25329 2,308.00 398.82

609 DELL INVOICE:XJP568687 803.06 138.77
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 18 of 67

610 AMERICAN EXPRESS - EQUIPMENT 4,084.73 705.84
611 AMERICAN EXPRESS - EQUIPMENT 722.07 124.78
612 AMERICAN EXPRESS - EQUIPMENT 5,634.96 973.72
613 AMERICAN EXPRESS - EQUIPMENT 3,816.73 659.53
617 IMPACT TECH INVOICE:201502-2 900.00 0.00
618 BCS GROUP INVOICE:99930 1,000.00 0.00
619 IMPACT TECH INVOICE:201503-4 600.00 0.00
620 BCS GROUP INVOICE: 99962 1,000.00 0.00
621 BCS GROUP INVOICE: 100044 1,000.00 0.00
622 SIRIUS COMPUTER SOLUTIONS INVOICE: IN299027 3,100.00 0.00
623 BCS GROUP INVOICE: 100105 1,000.00 0.00
624 BCS GROUP INVOICE: 100142 1,000.00 0.00
625 IMPACT TECH INVOICE:JUNE 2015 1,800.00 0.00
626 IMPACT TECH INVOICE:JULY 2015 2,400.00 0.00
627 IMPACT TECH INVOICE: AUG 2015 450.00 0.00
628 BCS GROUP INVOICE: 100187 1,000.00 0.00
629 BCS GROUP INVOICE: 100242 1,000.00 0.00
630 BCS GROUP INVOICE: 100292 1,000.00 0.00
631 HELP/SYSTEMS 2,190.00 0.00
632 IMPACT TECH INVOICE: 12.7.15 3,300.00 0.00
633 TOWNSEND SECUIRTY INVOICE: 10337 2,200.00 0.00
635 OFFICE EQUIPMENT 975.16 304.61
636 MERCURY GATE SOFTWARE 144,000.00 0.00
637 FORD UT 26,710.00 12,325.00
644 BCS GROUP, LLC 5,940.00 0.00
645 BCS GROUP, LLC 1,000.00 0.00
646 HELP/SYSTEMS 17,923.00 0.00
647 BCS GROUP, LLC 1,000.00 0.00
648 BCS GROUP, LLC 1,000.00 27.78
649 IMPACT TECHNOLOGY GRP 750.00 20.83
650 BCS GROUP, LLC 1,000.00 27.78
651 IMPACT TECHNOLOGY GRP 1,725.00 239.58
652 BCS GROUP, LLC 1,000.00 166.67
653 BSC GROUP, LLC 1,000.00 166.67
654 BCS GROUP, LLC 1,000.00 194.45
655 BCS GROUP, LLC 1,000.00 194.45
656 BCS GROUP, LLC 1,000.00 222.23
657 BCS GROUP, LLC 1,000.00 222.23
658 BCS GROUP, LLC 1,000.00 250.01
659 BCS GROUP, LLC 1,000.00 250.01
660 IMPACT TECHNOLOGY GRP 3,225.00 895.83
663 GREEN BAR PRINTER 14,011.16 1,639.31
664 Dell Marketing 2,163.85 519.32
665 Help/System 2,256.00 376.00
666 Help/System 8,275.00 1,379.16
667 Help/System 8,015.00 1,335.84
668 Help/System 1,635.00 272.50
669 Sirius Computer Solutions 4,986.20 1,196.69
670 LAPTOP-Patrick Gearheart 1,187.55 285.01
671 LAPTOP 1,187.52 285.01
672 LAPTOP 1,187.52 285.01
673 LAPTOP 1,187.55 285.01
674 REPLACEMENT SERVER 2,279.43 547.07
675 2 LAPTOPS 1,936.75 464.82

676 Dell Laptop - Loechler & Jespersen 2,755.00 661.20
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19

677
678
679
680
681
682
683
684
685
686
687
688
689
690
691
692
693

Group: GRD

460
461
462

Dell Laptop Laitude 3580

Dell Laptop Latitude 3580

Dell Laptop Latitude 3580

Dell Laptop Latitude 3580

Dell Laptop Latitude 3580

Help/System

DAIKIN 3T HVAC - SERVER ROOM
POWEREDGE R230 SERVER FOR EDI DEV
MICROTECH DVD MACH ORMOND SERVER ROOM
DELL LATITUDE 558, BTX - BRANDY

DELL LATITUDE 558, BTX - MIKE TAFT

DELL LATITUDE 558, BTX - SCOTT GARDNER
COMPUTER FOR EDI SERVER (PER230)

DELL LATITUDE 3590 BTX

DELL LATITUDE 3590 BTX

DELL LATITUDE 3590 BTX

DELL LATITUDE 5580, BTX - BRENDEN

Goodwill
Non-Compete
ACQUISITION COSTS

Group: MARYLAND

117
198
276
300
354

ADT Security

Trifecta Communications

West Maryland Construction Solutions
West Maryland Construction Services
Dell Computers

Group: PENNSYLVANIA

10
124
125
133
159
194
195
196
197
212
213
214
218
219
263
302
303

IBM Server - AS400

Dell Computers

Edward O'Reilly & Assoc.-Furniture
Environment for Business

Dell Computers

Thompson Telecommunication

Dell Computers

CompServ Inc.

Trifecta Communications - Phone System
RMI

RMI

RMI

Dell Computers

Dell Computers

Thompson Telecommunications
Patrick Townsend & Associates
Sterling Commerce

Page 19 of 67

 

 

 

 

 

 

1,087.03 0.00
1,087.03 0.00
1,087.03 0.00
1,087.03 0.00
1,087.02 0.00
2,346.24 ‘1,498.99
4,949.00 0.00
1,884.66 0.00
13,054.00 0.00
1,333.59 0.00
1,333.59 0.00
1,333.59 0.00
2,788.02 0.00
914.70 0.00
914.70 0.00
914.69 0.00
1,178.43 0.00
2,630,383.85 39,276.03
1,000,000.00 455,555.32
500,000.00 227,778.68
31,632.00 14,760.80
1,531,632.00 698,094.80
2,004.00 0.00
2,709.00 0.00
16,733.00 11,941.80
11,155.00 7,936.88
2,590.00 0.00
35,191.00 19,878.68
326,746.00 0.00
1,441.00 0.00
3,714.00 0.00
2,700.00 0.00
643.00 0.00
631.00 0.00
1,536.00 0.00
3,395.00 0.00
1,541.00 0.00
1,186.00 0.00
7,198.00 0.00
4,320,00 0.00
564.00 0.00
1,487.00 0.00
504.00 0.00
8,500.00 0.00
1,255.00 0.00
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 20 of 67

315 Environment for Business 5,669.00 0.00
317 Thompson Telecommunications 1,026.00 0.00
318 Bytware, Inc. 7,862.00 0.00
332 Lorges Holding Corp. 700.00 0.00
333 Lorges Holding Corp. 3,150.00 0.00
340 Lorges Holding 5,575.00 0.00
352 Steve Wisniewski 1,173.00 0.00
353 Lorges Holding Corporation 4,625.00 0.00
364 Lorges Holding Corp. 4,925.00 0.00
383 Lorges Holding Corporation 6,575.00 0.00
392 Lorges Holding Corporation 6,875.00 0.00
397 Lorges Holding Corporation 7,375.00 0.00
409 Lorges Corporation 6,175.00 0.00
413 Lorges Corporation 6,625.00 0.00
428 Master Recording Supply inc. 10,724.00 0.00
429 Lorges Holding Group Inc. 5,200.00 0.00
430 Mapsys 9,450.00 0.00
432 Bytware Inc. 1,044.00 0.00
433 Lorges Holding 5,150.00 0.00
434 MapSys 4,900.00 0.00
435 Help Systems 11,100.00 0.00
436 Lorges Holding Corp. 4,000.00 0.00
437 MapSys 1,050.00 0.00
438 Lorges Holding Corp. 6,750.00 0.00
443 Lorges Corp. 6,750.00 0.00
448 Lorges Corporation 5,750.00 0.00
449 Townsend Security Solutions 1,055.00 0.00
452 Excel Electric 625.00 0.00
454 Sirius Solutions - AS400 1,061.00 0.00
455 Sirius Solutions - AS 400 1,908.00 0.00
463 Edward O'Reilly & Assoc. - Invoice 17390 10,475.00 0.00
479 Sirius Solutions AS400 - Invoice IN 122044KM 9,404.00 0.00
480 Sirtus Solutions AS400 - Invoice 501137DS-A 15,939.00 0.00
481 Sirius Solutions AS400 - Invoice IN131989 1,785.00 0.00
482 Sirius Solutions AS400 - Invoice IN134894 18,879.00 0.00
483 Sirius Solutions - Invoice IN134893 26,829.00 0.00
490 SIRSOL: Invoice IN19839DS 0.00 0.00
494 TOWSOL Inv#7347 2,200.00 0.00
495 SIRSOL Invoice: IN19839DS 10,725.00 0.00
498 BYTINC Invoice #M1013015 2,125.00 0.00
520 SIRSOL: Invoice-IN171273 18,879.00 0.00
521 SIRSOL: Invoice-IN171272KM 26,886.00 0.00
522 SIRSOL: Invoice-IN1784413 4,350.00 0.00
561 TOWSOL INVOICE: 8131 2,200.00 0.00
562 BYTINC INVOICE: MI013930 2,125.00 0.00
567 SIRSOL INVOICE: IN188022DS 2,735.00 0.00
569 SIRSOL INVOICE: IN221595 1,747.00 0.00
571 SIRSOL INVOICE IN221568 1,039.00 0.00
572 SIRSOL INVOICE IN22155 3,076.00 0.00
579 BYTINC INVOICE 59466 3,305.00 0.00
580 BYTINC INVOICE MI014810 2,125.00 0.00
581 TOWSOL INVOICE 8833 2,200.00 0.00
603 SIRSOL - INVOICE IN234137 2,855.00 82.22
604 SIRSOL - INVOICE: IN238093 1,665.00 47.95

605 SIRSOL - INVOICE: IN257884 1,342.00 38.66
614
615
616
642
643

Case 6:19-bk-00511-KSJ Doc 460

SIRIUS COMPUTER SOLUTIONS
SIRIUS COMPUTER SOLUTIONS
SIRIUS COMPUTER SOLUTIONS
DELL MARKETING L.P.
DELL MARKETING LP.

Less: Intangible Assests

Tax Net Book Value

Filed 07/17/19

Page 21 of 67

23,123.90 3,995.81
186.00 32.14
1,341.90 231,88
4,396.51 1,477.23
6,991.78 2,433.14

 

723,138.09 8,339.03

 

4,984,278.53 766,251.86

__ 68,157.06
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 22 of 67

IPS Worldwide, LLC
Case No. 6:19-bk-0051 1-KSj

DEBTOR BANK ACCOUNTS

These Monthly Financial Reports do not reflect a number of bank accounts frozen pursuant to
Court order, the ownership of which was unclear as of Petition Date but which are currently

being resolved.

Upon such resolution, any accounts that belong to the Debtor will be added to the reports.
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 23 of 67
ATTACHMENT 4A

MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

 

 

Name of Debtor: IPS WORLDWIDE, LLC Case Number: 6:19-bk-00511-KSJ
Reporting Period beginning: May 1, 2019 and ending: May 31, 2019

 

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. If bank accounts other than the
three required by the United States Trustee Program are necessary, permission must be obtained from the United States Trustee prior to
opening the accounts, Additionally, use of Jess than the three required bank accounts must be approved by the United States Trustee.

NAME OF BANK: Regions Bank BRANCH:

 

ACCOUNT NAME: ACCOUNT NUMBER: XXXXXX1563

 

PURPOSE OF ACCOUNT: __ OPERATING

Ending Bank Balance per Bank Statement ($25.00)

Plus Total Amount of Outstanding Deposits 0

Minus Total Amount of Outstanding Checks and other debits 0 *

Minus Service Charges $0.00

Ending Balance per Check Register ($25.00) **(a)

*Debit cards are used by

 

**If Closing Balance is negative, provide explanation:

 

 

The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
( L] Check here if cash disbursements were authorized by United States Trustee)

Date Amount Payee Purpose Reason for Cash Disbursement

 

 

 

 

 

 

 

 

TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS

"Total Amount of Outstanding Checks and other debits", listed above, includes:

Transferred to Payroll Account
Transferred to Tax Account

(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as "Ending Balance" on Schedule
of Receipts and Disbursements (Page MOR-2, Line 7).

 

MOR-7
 

REGIONS

Case 6:19-bkpQ03tsKkgJ Doc 460 Filed 07/17/19 Page 24 of 67

Ormond Beach Ocean Shore Blvd
1400 Ocean Shore Blvd.
Ormond Beach, FL 32176

IPS WORLDWIDE LLC
265 CLYDE MORRIS BLVD
ORMOND BEACH FL 32174-8136

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACCOUNT # @nies 1563
092
Cycle 26
Enclosures 2
Page 1 of 4
ADVANTAGE BUSINESS CHECKING
May 1, 2019 through May 31, 2019
SUMMARY .
Beginning Balance $11,386.08 Minimum Daily Balance $25 -
Deposits & Credits $5,705.79 + Average Monthly Statement Balance $9,554
Withdrawals $0.00 -
Fees $25.00 -
Automatic Transfers $0.00 +
Checks $17,091.87 -
Ending Balance $25.00 -
DEPOSITS & CREDITS
05/17 Exfreight 0166 Ips Worldw Ips Worldwide Ips Worldwide 5,705.79
= aa FEES
05/31 Monthly Fee - Low Balance 25.00
CHECKS
Date Check No. Amount Date Check No. Amount
05/20 1516 11,386.08 05/31 1520 * 5,705.79
Total Checks $17,091.87
* Break In Check Number Sequence.
DAILY BALANCE SUMMARY
Date Balance Date Balance Date Balance
05/17 17,091.87 05/20 5,705.79 05/31 25.00-

 

 

For all your banking needs, please call 1-800-REGIONS (734-4667)
or visit us on the Internet at www.regions.com. (TTY/TDD 1-800-374-5791)

a

BOUAL HOUSES,
LENDER

Thank You For Banking With Regions!
2019 Regions Bank Member FDIC. All loans subject to credit approval.

 
Case 6:19-bkpQ0 3 leKizd Doc 460 Filed 07/17/19 Page 25 of 67

( ii Ormond Beach Ocean Shore Blvd

AY ‘ R E G ] O N S 1400 Ocean Shore Blvd.

Ormond Beach, FL 32176

IPS WORLDWIDE LLC

265 CLYDE MORRIS BLVD
ORMOND BEACH FL 32174-8136 ACCOUNT #

Cycle
Enclosures
Page

@lliaes 1563

092
26

20f4

 

 

YOU MAY RECEIVE AUTOMATED ALERTS ABOUT
UNUSUAL OR SUSPICIOUS ACTIVITY ON YOUR
REGIONS VISA CHECKCARD, ATM CARD, CREDIT
CARD, NOW CARD AND HOME EQUITY LINE
OF CREDIT ACCESS PLATINUM CARD. WE MAY
TEXT, EMAIL AND/OR CALL TO NOTIFY YOU OF
A SUSPICIOUS CARD TRANSACTION AND YOU
CAN RESPOND TO CONFIRM WHETHER YOU
AUTHORIZED THE TRANSACTION. LEARN
MORE AT REGIONS.COM/CARDALERTS.
Case 6:19-bk QOS idaKGJ Doc 460

Ormond Beach Ocean Shore Blvd

y ‘lhe R E G ] O N S 1400 Ocean Shore Blvd.

Ormond Beach, FL 32176

IPS WORLDWIDE LLC
265 CLYDE MORRIS BLVD
ORMOND BEACH FL 32174-8136

Filed 07/17/19 Page 26 of 67

ACCOUNT #

Cycle
Enclosures
Page

 

 

 

125 WORLDWIDE LLC : IPS WORLDWIDE LLC
eae, = eae
wt SIE LF seam
Bog, A ox Meglio, Tastee 1138-08 |
Cloves A = 7 dresl oFality-si © me,

 

 

 

 

 

 

 

POOOOSSLE® SOR FOLGGE: Ge co 3e
was

    

EGIONS
Am eesrons fo. REONS,
*OOOD}S 20r HOCSION Gea! Qa spae

 

 

 

 

Check# 1516 05/20/2019 $11386.08 Check# 1520 05/31/2019 $5705.79

nll 1563

» 092
26

2

3 of 4
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 27 of 67

Page 4 of 4
Easy Steps to Balance Your Account 4a List any checks, payments, transfers or other
. withdrawals from your account that are not on
Checking this statement.
Account

  

 

  
   

Check
No.

  

1. Write here the amount shown on $

a
statement for ENDING BALANCE Amount

 

 

 

 

2. Enter any deposits which have not been $

credited on this statement. +
3. Total lines 1&2 $
4, Enter total from 4a $

(column on right side of page) -

 

f

5. Subtract line 4 from line 3.
This should be your checkbook balance.

 

 

 

 

 

A AS Sl wml seiwmlalwlalaelwalalea

  
 

Total Enter in
Line 4 at Left

 

The law requires you to use "reasonable care and promptness" in examining your bank statement and any checks sent with it and to report to the Bank an
unauthorized signature (i.e., a forgery), any alteration of a check, or any unauthorized endorsement. You must report any forged signatures, alterations or forged
endorsements to the Bank within the time periods specified under the Deposit Agreement. If you do not do this, the Bank will not be liable to you for the losses or
claims arising from the forged signatures, forged endorsements or alterations. Please see the Deposit Agreement for further explanation of your responsibilities
with regard to your statement and checks. A copy of our current Deposit Agreement may be requested at any of our branch locations.

Summary of Our Error Resolution Procedures
In Case of Errors or Questions About Your Electronic Transfers
Telephone us toll-free at 1-800-734-4667
or write us at
Regions Electronic Funds Transfer Services
Post Office Box 413
Birmingham, Alabama 35201

Please contact Regions as soon as you can, if you think your statement is wrong or if you need more information about a transfer listed on your statement. We
must hear from you no later than sixty (60) days after we sent the FIRST statement on which the problem or error appeared.
(1) Tell us your name and account number.
(2) Describe the error or the transfer you are unsure about and explain as clearly as you can why you believe it is an error or why you need more information.
(3) Tell us the dollar amount of the suspected error.
lf you tell us verbally, we may require that you send us your complaint or question in writing within ten (10) business days.

We will determine whether an error occurred within ten (10) business days after we hear from you and will correct any error promptly. If we need more time,
however, we may take up to forty-five (45) days to investigate your complaint or question (ninety (90) days for POS transactions or for transfers initiated outside of
the United States). If we decide to do this, we will credit your account within ten (10) business days for the amount you think is in error. If, after the investigation,
we determine that no bank error occurred, we will debit your account to the extent previously credited. If we ask you to put your complaint in writing and we do not
receive it within ten (10) business days, we may not credit your account.

New Accounts- If an alleged error occurred within thirty (80) days after your first deposit to your account was made, we may have up to ninety (90) days to
investigate your complaint, provided we credit your account within twenty (20) business days for the amount you think is in error. If we decide there was no error,
we will send you a written explanation within three (3) business days after we finish our investigation. You may ask for copies of the documents that we used in our
investigation.

FOR QUESTIONS CONCERNING THIS STATEMENT OR FOR VERIFICATION OF A PREAUTHORIZED DEPOSIT, PLEASE CALL 1-800-REGIONS
(734-4667) OR VISIT YOUR NEAREST REGIONS LOCATION.

 

ADJ - Adjustment RI - Return Item CR - Credit SC - Service Charge OD - Overdrawn
EB - Electronic Banking NSF - Nonsufficient Funds APY - Annual Percentage Yield FWT - Federal Withholding Tax *Break in Number Sequence

 
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 28 of 67

IPS Worldwide

Regions Bank

Receipts and Disbursements
May 1 - 31, 2019

Date Amount Balance Category Description
5/1/2019 11,386.08 Beginning Balance
5/15/2019 (11,386.08) - Transfer Check #1516 - Alex Moglia Trustee
5/17/2019 5,705.79 5,705.79 Other - Exfreight | Deposit - Exfreight
5/28/2019 (5,705.79) - Transfer Check #1520 - Alex Moglia Trustee

5/31/2019 (25.00) (25.00) Bank Charges Monthly Fee
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 29 of 67
ATTACHMENT 4A

MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

 

 

Name of Debtor: IPs WORLDWIDE, LLC Case Number: 6:19-bk-00511-KSJ
Reporting Period beginning: May 1, 2019 and ending: May 31, 2019

 

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. If bank accounts other than the
three required by the United States Trustee Program are necessary, permission must be obtained from the United States Trustee prior to
opening the accounts. Additionally, use of less than the three required bank accounts must be approved by the United States Trustee.

NAME OF BANK: Wells Fargo Bank BRANCH:

 

ACCOUNT NAME: ACCOUNT NUMBER: XXXXXXKX0356

PURPOSE OF ACCOUNT: __ OPERATING

Ending Bank Balance per Bank Statement $855.01

Plus Total Amount of Outstanding Deposits

Minus Total Amount of Outstanding Checks and other debits 0 *

Minus Service Charges $0.00

Ending Balance per Check Register $855.01 *F(a)

*Debit cards are used by

 

**If Closing Balance is negative, provide explanation:

 

 

The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
( L] Check here if cash disbursements were authorized by United States Trustee)

Date Amount Payee Purpose Reason for Cash Disbursement

 

 

 

 

 

 

 

 

TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS

"Total Amount of Outstanding Checks and other debits", listed above, includes:

Transferred to Payroll Account
Transferred to Tax Account

(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as "Ending Balance" on Schedule
of Receipts and Disbursements (Page MOR-2, Line 7).

 

MOR-7
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 30 of 67
Analyzed Business Checking

Account number: @qggUNBP0356 om May 1, 2019- May 31,2019 = Page 1 of 1

 

Questions?

Available by phone 24 hours a day, 7 days a week:
1-800-CALL-WELLS (1-800-225-5935)

IPS WORLDWIDE LLC Online: wellsfargo.com
ALEJANDRO D MOGLIA Write: Wells Fargo Bank, N.A. (287)
CH11 TRUSTEE CASE #19-00511 P.O. Box 6995

OPERATING / PAYROLL ACCOUNT pariland, GR! S727526095
265 CLYDE MORRIS BLVD STE 100
ORMOND BEACH FL 32174-8137

 

Account summary
Analyzed Business Checking

 

 

Account number Beginning balance Total credits Total debits Ending balance
P0356 $1,000.00 $0.00 -$144.99 $855.01
Debits

Electronic debits/bank debits

Effective Posted
date date Amount Transaction detail
05/13 144.99 Client Analysis Srvc Chrg 190510 Svc Chge 0419 002000021540356

$144.99 Total electronic debits/bank debits

 

$144.99 Total debits

 

Daily ledger balance summary

 

Date Balance Date Balance
04/30 1,000.00 05/13 855.01
Average daily ledger balance $911.13

NOTICE: Wells Fargo Bank, N.A. may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.

©2010 Wells Fargo Bank, N.A.
All rights reserved. Member FDIC.

(287)
Sheet Seq = 0044385
Sheet 00001 of 00001
Case 6:19-bk-00511-KSJ Doc 460

IPS Worldwide

Wells Fargo A/C XXXKXXXX0356
Receipts and Disbursements

May 1 - 31, 2019

Date Amount Balance Category
5/1/2019 1,000.00

$/13/2019 -144.99 855.01 Bank charge

Filed 07/17/19 Page 31 of 67

Description

Beginning Balance

CLIENT ANALYSIS SRVC CHRG 190510 SVC
CHGE 0419 002000021540356
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 32 of 67
ATTACHMENT 4A

MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

 

 

Name of Debtor: Ips WORLDWIDE, LLC Case Number: 6:19-bk-00511-KSJ
Reporting Period beginning: May 1, 2019 and ending: May 31, 2019

 

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. If bank accounts other than the
three required by the United States Trustee Program are necessary, permission must be obtained from the United States Trustee prior to
opening the accounts. Additionally, use of less than the three required bank accounts must be approved by the United States Trustee.

NAME OF BANK: Wells Fargo Bank BRANCH:

 

ACCOUNT NAME: ACCOUNT NUMBER: XXKXXXXXX2624

 

PURPOSE OF ACCOUNT: __ OPERATING

Ending Bank Balance per Bank Statement $13,904.56

Pius Total Amount of Outstanding Deposits 0

Minus Total Amount of Outstanding Checks and other debits 0 *

Minus Service Charges $0.00

Ending Balance per Check Register $13,904.56 **(a)

*Debit cards are used by

 

**If Closing Balance is negative, provide explanation:

 

 

The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
( L_] Check here if cash disbursements were authorized by United States Trustee)

Date Amount Payee Purpose Reason for Cash Disbursement

 

 

 

 

 

 

 

 

TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS

"Total Amount of Outstanding Checks and other debits", listed above, includes:

Transferred to Payroll Account
Transferred to Tax Account

(a) The total of this linc on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as "Ending Balance" on Schedule
of Receipts and Disbursements (Page MOR-2, Line 7).

 

MOR-7
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 33 of 67
Business Cash Manager

Account number: S@QMaMg§R2624 um May 1, 2019-May 31,2019 m Page 1 of 2

 

Questions?

Available by phone 24 hours a day, 7 days a week:
1-800-CALL-WELLS (1-800-225-5935)

IPS WORLDWIDE LLC Online: wellsfargo.com

ALEJANDRO D MOGLIA Write: Welis Fargo Bank, N.A. (287

CH11 TRUSTEE CASE #19-00511 ree Faroe Bank NA G87)
.O, Box 6995

LOGISTICS DIVISION Portland, OR 97228-6995
265 CLYDE MORRIS BLVD STE 100
ORMOND BEACH FL 32174-8137

 

Account summary
Business Cash Manager

 

 

Account number Beginning balance Total credits Total debits Ending balance
es 2624 $1,000.00 $13,025.28 -$120.72 $13,904.56
Credits

Electronic deposits/bank credits

Effective Posted
date date Amount Transaction detail
05/10 13,025.28 Odfl Accts Pay lps Worldwide

$13,025.28 Total electronic deposits/bank credits

 

$13,025.28 Total credits

 

Debits
Electronic debits/bank debits

Effective Posted
date date Amount Transaction detail
05/13 120.72 Client Analysis Srvc Chrg 190510 Svc Chge 0419 002000041812624

$120.72 Total electronic debits/bank debits

 

$120.72 Total debits

 

Daily ledger balance summary

 

Date Balance Date Balance Date Balance
04/30 1,000.00 05/10 14,025.28 05/13 13,904.56
Average daily ledger balance $10,169.75

(287)
Sheet Seq = 0017886
Sheet 00001 of 00002
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 34 of 67

Account number: S@URRM§§2624 m= May 1, 2019-May 31,2019 m Page 2 of 2

 

 

NOTICE: Wells Fargo Bank, N.A. may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.

©2010 Wells Fargo Bank, N.A.
All rights reserved. Member FDIC.

Sheet Seq = 0017887
Sheet 00002 of 00002
Case 6:19-bk-00511-KSJ

IPS Worldwide

Wells Fargo A/C XXXXXKXXX2624
Receipts and Disbursements

May 1 - 31, 2019

Date Amount Balance Category
5/1/2019 1,000.00
5/10/2019 13,025.28 14,025.28 Collections

5/13/2019 (120.72)

13,904.56 Bank Charge

Doc 460 Filed 07/17/19 Page 35 of 67

Description

Beginning Balance

ODFL ACCTS PAY IPS WORLDWIDE

CLIENT ANALYSIS SRVC CHRG 190510 SVC CHGE
0419 0020000418 12624
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 36 of 67
ATTACHMENT 4A

MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

 

 

 

Name of Debtor: IPs WORLDWIDE, LLC Case Number: 6:19-bk-00511-KSJ
Reporting Period beginning: May 1, 2019 and ending: May 31, 2019

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. If bank accounts other than the
three required by the United States Trustee Program are necessary, permission must be obtained from the United States Trustee prior to
opening the accounts. Additionally, use of less than the three required bank accounts must be approved by the United States Trustee.

NAME OF BANK: Wells Fargo Bank BRANCH:

 

ACCOUNT NAME: ACCOUNT NUMBER: XXXXXX3168

PURPOSE OF ACCOUNT: __ OPERATING

Ending Bank Balance per Bank Statement $283,929.58

Plus Total Amount of Outstanding Deposits 0

Minus Total Amount of Outstanding Checks and other debits 42961.98 *

Minus Service Charges $0.00

Ending Balance per Check Register $240,967.60 *¥(a)

*Debit cards are used by

 

**If Closing Balance is negative, provide explanation:

 

 

The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
( [_] Check here if cash disbursements were authorized by United States Trustee)

Date Amount Payee Purpose Reason for Cash Disbursement

 

 

 

 

 

 

 

 

TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Total Amount of Outstanding Checks and other debits", listed above, includes:

Transferred to Payroll Account
Transferred to Tax Account

(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as "Ending Balance" on Schedule
of Receipts and Disbursements (Page MOR-2, Line 7).

 

MOR-7
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 37 of 67

ISP Worldwide

Bank Reconciliation

Wells Fargo

Account Number XXX3168

March 31, 2019

Balance per bank 283,929.58

Plus: Deposits in transit

Total deposits in transit -
Sub-total 283,929.58

Less: Checks outstanding

2116 400.00

2117 4,565.74

2118 9,863.12

2119 7,056.16

2120 1,633.54

2121 1,427.96

2122 2,174.38

2123 1,544.80

2124 0.54

2125 4,565.74

2126 4,000.00

2127 2,730.00

2128 3,000.00
Total checks outstanding 42,961.98
Adjusted bank balance 240,967.60
Balance per general ledger 240,967.60

Unreconciled difference -
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 38 of 67

Wells Fargo Combined Statement of Accounts

May 31,2019 m Page 1 of 9

IPS WORLDWIDE LLC
ALEJANDRO D MOGLIA

CH11 TRUSTEE CASE #19-00511
265 CLYDE MORRIS BLVD STE 100
ORMOND BEACH FL 32174-8137

 

 

 

 

 

 

Questions?

Available by phone 24 hours a day, 7 days a week:
Telecommunications Relay Services calls accepted

1-800-CALL-WELLS (1-800-225-5935)
TTY: 1-800-877-4833
En espafiol: 1-877-337-7454

Online: wellsfargo.com/biz

Write: Wells Fargo Bank, N.A. (287)
P.O. Box 6995
Portland, OR 97228-6995

 

Your Business and Wells Fargo

Since August 2003, the Wells Fargo/Gallup Small Business Index has surveyed
small business owners on current and future perceptions of their business
financial situation. View the latest results at wellsfargoworks.com.

Account options

A check mark in the box indicates you have these convenient
services with your account(s). Go to wellsfargo.com/biz or
call the number above if you have questions or if you would
like to add new services.

Business Online Banking
Online Statements
Business Bill Pay
Business Spending Report
Overdraft Protection

LIONS

 

Summary of accounts

Checking/Prepaid and Savings

Ending balance Ending balance

 

 

Account Page Account number last statement this statement
Wells Fargo Business Choice Checking 2 GUS 168 417,992.79 283,929.58
Wells Fargo Business Choice Checking 7 GRE 906 132,120.93 92,504.77

Total deposit accounts $550,113.72 $376,434.35

(287)
Sheet Seq = 0199727
Sheet 00001 of 00005
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 39 of 67

May 31, 2019 m Page 2 of 9

 

 

Wells Fargo Business Choice Checking

 

Activity summary

 

Beginning balance on 5/1 $417,992.79
Deposits/Credits 177,866.35
Withdrawais/Debits - 311,929.56
Ending balance on 5/31 $283,929.58

Average ledger balance this period $317,825.81

Overdraft Protection

Account number: @QNB3168

IPS WORLDWIDE LLG
ALEJANDRO D MOGLIA
CH11 TRUSTEE CASE #19-00511

Florida account terms and conditions apply

For Direct Deposit use
Routing Number (RTN): 063107513

For Wire Transfers use
Routing Number (RTN): 124000248

This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.

 

Transaction history

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Credits Debits balance
5/1 Gibraltar Southe Ips050119 Ips519 Ips Worldwide 149.80 418,142.59
5/2 Gibraltar Applet Asc ACH $1313 Ips Worldwide 14.73
5/2 Solar Group EDIVACH Ips Worldwide LLC 284.81
5/2 # Sgd64.27 30271971 6212519010830001 Brady Corporation 46,92
Asia Pte Ltd. 30389
5/2 Fp! Direct Debit Elec Pymt 05/19 8368934561 Telv Ips 4,615.76 413,873.29
Worldwide, LLC Dip
5/3 Arris Technology Lmeft02May 61134 Ips Worldwide LLC 11.93
5/3 Gibraltar Floren Ips Ips 180.94
5/3 Ge Company Corpo ACH Debit 190501 Ips Worldwide 403591 12 40,128.01
Gs14248581732167 Gs14248581732189
5/3 WT Fed#02829 Custom House Finan /Org=Nuvasive Inc Srf# 7,998.00
F5S 1905039159700 Trn#190503056665 Rfb#
5/3 Integrated Power Payment 7003406 3,114.85
*20190503\SE*12*000000005\Ge*1*1\lea*1*065754106\
5/3 Wire Trans Svc Charge - Sequence: 190503056665 Srf# 16.00
F5S1905039159700 Trn#190503056665 Rfb#
5/3 Wire Trans Svc Charge - Sequence: 190503125403 Srf# 30.00
0067048123642226 Trn#190503125403 Rfb#
5/3 Wire Trans Svc Charge - Sequence: 190503128083 Srf# 45.00
0067048123767226 Trn#190503129083 Rfb# ~-
5/3 Wire Trans Svc Charge - Sequence: 190503132314 Srf# 45.00
0067048123001326 Trn#190503132314 Rfb#
5/3 Wire Trans Svc Charge - Sequence: 190503136035 Srf# 45.00
0067048 123243326 Trn#190503136035 Rfb#
5/3 Wire Trans Svc Charge - Sequence: 190503136169 Srf# 45.00
0067048123016326 Trn#190503136169 Rfb#
5/3 WT Fed#04612 Bank of America, N /Ftr/Bnf=Tranistics Data 32,340.04
Technologies, Inc. Srf# 0067048123642226 Trn#190503125403
Rfb#
5/3 WT 190503-129083 Banco Nacional DE M /Bnf=Viliegas DE LA 3,982.86
Rosa Contadores Pub Srf# 0067048123767226
Trn#190503129083 Rfb#
5/3 WT 190503-132314 Bbva Bancomer SA IN /Bnf=Inmobiliaria 1,044.00

Magnetar SA DE Cv Srf# 0067048123001326 Trn#190503132314
Rfb#
Case 6:19-bk-00511-KSJ Doc 460

May 31,2019 m= Page 3 of 9

Filed 07/17/19 Page 40 of 67

 

 

Transaction history (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Credits Debits balance
5/3 WT 199503-136035 Itau Unibanco S/A /Bnf=Ips Worldwide Do 24,066.79
Brasil P Serv Srf# 0067048123243326 Tm#190503136035 Rfb#
5/3 WT 190503-136169 Dbs Bank Ltd /Bnf=Cheng Oi Lin Srf# 7,002.70 396,644.63
0067048123016326 Trn#190503136169 Rib#
5/6 Gibraltar Ds Bro Corp Pay Ips Worldwide LLC 81.00
5/6 Alabama Metal IN Br050318US 190503 105856 Ips Worldwide 86.46
LLC
5/6 Elo Touch Solut Payments 00000\ 190.55
5/6 Air Vent Inc EDVACH Ips Worldwide 292.08
5/6 Brady Worldwide, EDI/Eftpmt 190503 63669691 452.02
9331\Ge*1*912368C56\lea*1*912368055\
5/6 Deposit 320.64 398,067.38
5/7 Solar Group EDI/ACH Ips Worldwide LLC 83.36
5/7 Wheatland Tube, Corp Pymnt 0011336373 174.42
*0123{Ge*0001*15742{tea*0001*0000157424
5/7 4 $gd43.95 30338308 6212526033070001 Brady Corporation 32.07
Asia Pte Ltd. 30491
5/7 Harland Clarke Check/Acc. 050619 00663347575482 Ips 73.40 398,283.83
Worldwide LLC
5/8 Atlas Canada EDI 8.45
**6.72\Dtm*003*201 90503\SE*19*000000016\Ge* 1*7671
5/8 Atlas Chicago EDI 0000064\Ge*1*767052\lea*1*000767052\ 10.53
5/8 Arris Technology Lmeft0?May 61237 Ips Worldwide LLC 49.01
5/8 Deposit 2,342.32 400,694.14
5/9 Atlas Alabama EDI 3.90
3\SE*16*000001514\Ge"1*767636\lea*1*000767636\
5/9 Atlas Arkansas EDI *000001484\Ge*1*767635\lea*1*000767635\ 6.96
5/9 Gibraltar Southe Ips50919 Ips519 Ips Worldwide 62.72
5/9 Wire Trans Svc Charge - Sequence: 190509156673 Srf# 30.00
0067048129063286 Trn#190509156673 Rfb#
5/9 WT Fed#07447 Deutsche Bank Trus /Ftr/Bnf=Adp Payroll Deposit 36,337.65
Custodial Acct Srf# 0067048129063286 Trn#190509156673 Rfb#
5/9 2103 Check 792.28 363,607.79
5/10 Arris Technology Lmeft09May 61335 Ips Worldwide LLC 6.34
5/10 Gibraltar Applet Asc ACH $1313 Ips Worldwide 10.95
5/10 Alabama Metal IN Br050919US 190509 106010 Ips Worldwide 17.39
LLC
5/10 Gibraltar Pacifi Corp Pay Ck 2676 Ips Worldwide LLC 28.17
5/10 Gibraltar Ds Bro Corp Pay Ips Worldwide LLC 71.28
5/10 7061Pierce Rockf Payment Ips Worldwide LLC 251.50
5/10 Utc Fire & Secur 1810530 1810530 262.61
SE|35]0149~Ge|0001)/4498569~leal0001|004498569~
5/10 Gibraltar Floren Ips Ips 273.71
6/10 Life Technologie Corp Pymnt A880943 001*010003132~ 19,487.87
5/10 Integrated Power Payment 7003419 4,112.74
6\Dtm*003*20190510\SE*12*000000004\Ge*1*1\lea*1*0
5/10 < Business to Business ACH Debit - Transamerica L&A Contribute 873.04
SEP 05 2019050192445D 2019050192445D93482992902159400
1Corp
5/10 < Business to Business ACH Debit - Transamerica L&A Contribute 917.57
SEP 05 2019050192443P 2019050192443P93482992902159400
1Corp
5/10 < Business to Business ACH Debit - Transamerica L&A Contribute 1,702.31
SEP 06 20190322922DIl 20190322922D11I93482992902159400
1Corp
5/10 < Business to Business ACH Debit - Transamerica L&A Contribute 1,702.31
SEP 05 201905019243Xr 201905019243Xr93482992902159400
1Corp
5/10 < Business to Business ACH Debit - Transamerica L&A Contribute 1,702.31 381,232.81
SEP 05 20190322922Dz3 20190322922Dz393482992902 159400
1Corp
5/13 Atlas Canada EDI 1*768769\lea*1*000768769\ 6.24

 

Sheet Seq = 0199728
Sheet 00002 of 00005
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 41 of 67

May 31,2019 = Page 4 of 9

 

 

Transaction history (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily

Date Number Description Credits Debits balance

5/13 Atlas Chicago EDI 0000133\Ge*1*768724\lea*1*000768724\ 19.35

6/13 Elo Touch Solut Payments 00\ 90.77

5/13 Solar Group EDVACH Ips Worldwide LLC 73.99

5/13 Brady Worldwide, EDI/Eftpmt 190510 63756332 451.06
100150\Ge*1*913073381\lea*1*913073380\

5/13 Deposit 583.30

5/13 2104 Check 38,630.66

5/13 2101 Check 48,964.27 294,862.59

5/14 Atlas Alabama EDI 1.95
510\SE*16*000000182\Ge"1*769291\lea*1*000769291\

5/14 Atlas Arkansas EDI 10.26
16*000000178\Ge*1*769290\lea*1*000769290\

5/14 Wheatland Tube, Corp Pymnt 0011659294 482.94 295,357.74
*0133{Ge*0001*15766{lea*0001*000015766{

5/15 Arris Technology Lmeft14May 61422 Ips Worldwide LLC 16.87

5/15 Wire Trans Svc Charge - Sequence: 190515155281 Srf# 30.00
0067048135485537 Trn#190515155281 Rfb#

5/15 Wire Trans Sve Charge - Sequence: 190515155315 Srf# 30.00
0067048135307537 Trn#190515155315 Rfb#

5/15 WT Fed#08734 Jpmorgan Chase Ban /Ftr/Bnf=Adp Total Source, 656.25
Inc. Srf# 0067048 135485537 Tm#190515155281 Rfb#

5/15 WT Fed#08859 Bank of America, N /Ftr/Bnf=Tranistics Data 13,997.50
Technologies, Inc Srf# 0067048135307537 Trn#190515155315
Rfb#

5/15 2106 Check 4,000.00 276,660.86

5/16 Ge Company Corpo ACH Debit 190514 Ips Worldwide 40360589 17,824.80 294,485.66
Gs14248581732192

517 Noil/Norwesco LI Corp Pay Ck 2056 Ips Worldwide LLC 7.02

5/17 Arris Technology Lmeft16May 61524 Ips Worldwide LLC 8.91

5/17 Gibraltar Applet Asc ACH $1313 Ips Worldwide 10.97

5/17 Gibraltar Pacifi Corp Pay Ck 2703 Ips Worldwide LLC 22.68

5/17 Alabama Metal IN MR051619US 190516 106191 Ips Worldwide 66.20
LLC

5/17 Gibraltar Southe 1ps051719 Ips519 Ips Worldwide 118.12

5/17 Air Vent inc EDI/ACH Ips Worldwide 171.09

517 Integrated Power Payment 7003425 3,107.48
6\Dtm*003*20190517\SE*12*000000003\Ge*1*1\lea*1*0

5/17 2105 Check 17,245.95 280,752.18

5/20 Gibraltar Applet Asc ACH $1313 Ips Worldwide 12.85

5/20 Solar Group EDI/ACH Ips Worldwide LLC 76.92

5/20 Elo Touch Solut Payments 00\ 85.03

5/20 Gibraltar Ds Bro Corp Pay lps Worldwide LLC 97.74

5/20 Gibraitar Floren Ips Ips 177.86

5/20 Brady Worldwide, EDI/Eftpmt 190517 63836556 519.67
100993\Ge* 1*91377361 1\lea"1*913773610\

5/20 Deposit 912.47

5/20 2109 Check 695.48 281,939.24

5/21 2107 Check 7,487.72 274,451.52

5/22 Arris Technology Lmeft21May 61611 Ips Worldwide LLC 32,94

5/22 Neogen Corp Corp Pay 190522 Ips010 Lan Ips Worldwide 109.96

6/22 Neogen Corp Corp Pay 190522 Ips020 Lex Ips Worldwide 698.42

5/22 Purchase authorized on 05/20 Document Technolog 426.16
386-676-2098 FL S389140704190391 Card 6734

5/22 Purchase authorized on 05/21 Nmfta 703-838-1810 VA 450.00 274,416.68
$309141512989234 Card 6734

5/23 Air Vent Inc EDI/ACH Ips Worldwide 119.31

5/23 Wheatland Tube, Corp Pymnt 0011850624 162.45
*0124{Ge*0001*15802{lea*0001*000015802{

5/23 Capitallighting ACH V002304 211313 211411 211517 211615\ 212.60

5/23 Wire Trans Svc Charge - Sequence: 190523065540 Srf# 30.00

0066256143291118 Trn#190523065540 Rfb#
Case 6:19-bk-00511-KSJ Doc 460

May 31,2019 m Page 5 of 9

Filed 07/17/19 Page 42 of 67

 

 

Transaction history (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Credits Debits balance
5/23 WT 190523-065540 Deutsche Bank Trust /Bnf=Adp Payroll 40,223.84
Deposit Custodiat Acct Srf# 0066256 143291118
Trn#190523065540 Rib#
5/23 2115 Check 272.60
5/23 2110 Check 453.82
5/23 2108 Check 220.38 233,710.40
5/24 Arris Technology Lmeft23May 61718 ips Worldwide LLC 1.21
5/24 Notl/Nonwesco LI Corp Pay 2085 Ips Worldwide LLC 1.62
5/24 Gibraltar Pacifi Corp Pay 2718 Ips Worldwide LLC 3.30
5/24 Gibraltar Southe |ps051819 Ips519 lps Worldwide 73.28
5/24 Bio-Rad Laborato EDI Pmts 2000200070 Ips Worldwide LLC 18,493.99
5/24 Integrated Power Payment 7003433 3,960.20
Tm*003*20190524\SE*12*C0000C00004\Ge*1*1\lea*1*0971
5/24 2113 Check 11,159.30 245,084.70
5/28 Elo Touch Solut Payments 00000\ 200.80
5/28 Gibraltar Applet Asc ACH $1313 Ips Worldwide 9.63
5/28 Gibraltar Ds Bro Corp Pay Ips Worldwide LLC 57.78
5/28 Solar Group EDI/ACH Ips Worldwide LLC 65.37
5/28 Air Vent Inc EDI/ACH Ips Worldwide 115.26
5/28 Brady Worldwide, EDI/Eftpmt 190524 63920106 298.45
101769\Ge*1*914475338\lea"1*914475337\
5/28 Ge Company Corpo ACH Debit 190524 Ips Worldwide 40362732 20,405.79
Gs14248581732174
6/28 < Business to Business ACH Debit - Transamerica L&A Contribute 873.04
SEP 05 20190522922Bm2 20190522922Bm293482992802159400
1Corp
5/28 2114 Check 1,000.00 264,364.74
5/29 Arris Technology Lmeft28May 61825 ips Worldwide LLC 22.77
5/29 Wheatland Tube, Corp Pymnt 0012275166 143.73
*0157{Ge*0001*15816{lea*0001*000015816{
5/29 Gibraltar Floren Ips Ips 185.97 264,717.21
5/30 df Sgd125.22 30641894 6212547009920001 Brady Corporation 90.17 264,807.38
Asia Pte Ltd. 30801
5/31 Not/Norwesco LI Corp Pay Ck 2075 Ips Worldwide LLC 7.02
5/31 Arris Technoiogy Lmeft30May 61923 Ips Worldwide LLC 7.45
5/31 Gibraltar Pacifi Corp Pay Ck 2733 Ips Worldwide LLC 17.76
5/31 Solar Group EDI/ACH Ips Worldwide LLC 81.21
5/31 Aclara Technolog AP Pyrant 171077 211774,211860 2,067.17
5/31 Deposit 1,995.85
5/31 Deposit 13,383.66
5/31 Deposit 9,235.65
5/31 Wire Trans Sve Charge - Sequence: 190531075109 Srf# 30.00
0067048150821788 Trn#190531075109 Rfb#
5/31 WT Fed#07550 Bank of America, N /Ftr/Bnf=Tranistics Data Tech 7,643.57 283,929.58
Inc Sri# 0067048 150821788 Trn#190531075109 Rfo#
Ending balance on 5/31 283,929.58
Totals $177,866.35 $311,929.56

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.
< Business to Business ACH:if this is a business account, this transaction has a return time frame of one business day from post date. This time frame does not

apply to consumer accounts,

Summary of checks written

(checks listed are also displayed in the preceding Transaction history)

 

 

 

Number Date Amount Number Date Amount Number Date Amount
2101 5/13 48,964.27 2104 5/13 38,630.66 2106 55 4,000.00
2103 * 5/9 792.28 2105 5/17 17,245.95 2107 5/21 7,487.72

Sheet Seq = 0199729
Sheet 00003 of 00005
Case 6:19-bk-00511-KSJ Doc 460

May 31,2019 m= Page 6 of 9

Filed 07/17/19

Page 43 of 67

 

 

Summary of checks written (continued)

 

Number Date Amount Number Date Amount Number Date Amount
2108 5/23 220.38 2110 5/23 453.82 2114 5/28 1,000.00
2109 5/20 695.48 2113 * 5/24 11,159.30 2115 5/23 272.60

* Gap in check sequence.

Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefag for a link to these documents, and answers

to common monthly service fee questions.

Fee period 05/01/2019 - 05/31/2019

How to avoid the monthly service fee

Have any ONE of the following account requirements

: Average ledger balance

Standard monthly service fee $14.00

A qualifying transaction from a linked Wells Fargo Merchant Services account
Total number of posted debit card purchases or posted debit card payments of

bills in any combination

Enrollment in a linked Direct Pay service through Wells Fargo Business Online

Combined balances in linked accounts, which may include

- Average ledger balances in business checking, savings, and time accounts

- Most recent statement balance in eligible Wells Fargo business credit cards and
lines of credit, and combined average daily balances from the previous month
in eligible Wells Fargo business and commercial loans and lines of credit

- For complete details on how you can avoid the monthly service fee based on
your combined balances please refer to page 7 of the Business Account Fee and
Information Schedule at www.wellsfargo.com/biz/fee-information

WXIWX

Minimum required

$7,500.00
1
10

1
$10,000.00

You paid $0.00

This fee period

$317,826.00 #7]
oO
20

14
4

 

Account transaction fees summary

 

 

Units Excess Service charge per Total service
Service charge description Units used included units excess units ($) charge ($)
Cash Deposited ($) 0 7,500 0 0.0030 0.00
Transactions 142 200 0 0.50 0.00
Total service charges $0.00

IMPORTANT ACCOUNT INFORMATION

Effective June 24, 2019, the cash deposited fee will be renamed to cash deposit processing fee. There is no change to the amount of
cash you can deposit to your account each month at no charge. In addition, the fee assessed for exceeding the amount of cash
deposited each month with no fee will remain the same. To review the amount of cash deposits processed each month with no fee

and any cash deposit processing fees, please refer to Cash Deposited information in the "Account transaction fees summary" section of

your statement.

If you have questions, please contact your local banker or call the phone number listed at the top of your statement. We appreciate
your business and look forward to continuing to serve your financial needs.
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 44 of 67

May 31,2019 m Page 7 of 9

 

 

Wells Fargo Business Choice Checking

 

 

Activity summary Account number: @@igNRS998
Beginning balance on 5/1 $132,120.93 IPS WORLDWIDE LLC
Deposits/Credits 6,739.24 ALEJANDRO D MOGLIA
Withd Is/Debit 46,355.40 CH11 TRUSTEE CASE #19-00511
a ~ 6,388. CCM ACCOUNT
Ending balance on 5/31 $92,504.77 Florida account terms and conditions apply
For Direct Deposit use
Average ledger balance this period $134,703.01 Routing Number (RTN): 063107513

For Wire Transfers use
Routing Number (RTN): 121000248

Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please cali the number listed on your statement or visit your Wells Fargo store.

 

Transaction history

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Credits Debits balance
5/6 Deposit 6,350.89 138,471.82
5/7 Harland Clarke Check/Acc. 050619 00663347575482 Ips 73.40 138,398.42

Worldwide LLC

5/8 Deposit 388.35 138,786.77
5/30 1102 Check 10,282.00
5/30 1101 Check 36,000.00 92,504.77
Ending balance on 5/31 92,504.77
Totals $6,739.24 $46,355.40

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.

Summary of checks written (checks listed are also displayed in the preceding Transaction history)

Number Date Amount Number Date Amount
1101 5/30 36,000.00 1102 5/30 10,282.00

 

Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.

 

Fee period 05/01/2019 - 05/31/2019 Standard monthly service fee $14.00 You paid $0.00
How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the fallowing account requirements
Average ledger balance $7,500.00 $134,703.00 I]
A qualifying transaction from a linked Wells Fargo Merchant Services account 1 00
' Total number of posted debit card purchases or posted debit card payments of 10 oo

bills in any combination

Sheet Seq = 0199730
Sheet 00004 of 00005
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 45 of 67

May 31,2019 m Page 8 of 9

 

 

Monthly service fee summary (continued)

How to avoid the monthly service fee

~ Enroilment in a linked Direct Pay service through Wells Fargo Business Online

Combined balances in iinked accounts, which may include

- Average ledger balances in business checking, savings, and time accounts

- Most recent statement balance in eligible Wells Fargo business credit cards and
lines of credit, and combined average daily balances from the previous month
in eligible Wells Fargo business and commercial loans and lines of credit

~ For compiete details on how you can avaid the monthly service fee based on
your combined balances please refer to page 7 of the Business Account Fee and

Information Schedule at www.wellsfargo.com/biz/fee-information
WX/WX

Minimum required

1
$10,000.00

This fee period
oO
¥]

 

Account transaction fees summary

 

 

Units Excess Service charge per Total service

Service charge description Units used included units excess units ($) charge ($)
Cash Deposited ($) 0 7,500 0 0.0030 0.00
Transactions 8 200 0 0.50 0.00
$0.00

Total service charges
Case 6:19-bk-00511-KSJ Doc 460

May 31,2019 m= Page 9 of 9

Filed 07/17/19 Page 46 of 67

 

 

General statement policies for Wells Fargo Bank

m Notice: Wells Fargo Bank, N.A. may furnish information about accounts
belonging to individuals, including sole proprietorships, to consumer
reporting agencies. If this applies to you, you have the right to dispute the
accuracy of information that we have reported by writing to us at: Overdraft
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.

You must describe the specific information that is inaccurate or in dispute
and the basis for any dispute with supporting documentation. In the case of
information that relates to an identity theft, you will need to provide us with
an identity theft report.

 

Account Balance Calculation Worksheet
1. Use the following worksheet to calculate your overall account balance.

2. Go through your register and mark each check, withdrawal, ATM
transaction, payment, deposit or other credit listed on your statement.
Be sure that your register shows any interest paid into your account and
any service charges, automatic payments or ATM transactions withdrawn
from your account during this statement period.

3. Use the chart to the right to list any deposits, transfers to your account,
outstanding checks, ATM withdrawals, ATM payments or any other
withdrawals (including any from previous months) which are listed in
your register but not shown on your statement.

ENTER
A. The ending balance
shown on your statement .

ADD
B. Any deposits listed in your $
register or transfers into $
your account which are not $
shown on your statement. + §$
$

CALCULATE THE SUBTOTAL
(Add Parts A and B)

.. TOTAL $

SUBTRACT
C. The total outstanding checks and
withdrawals from the chart above...,.....- a)

CALCULATE THE ENDING BALANCE
(Part A + Part B - Part C)
This amount should be the same
as the current balance shown in
your check register... ., Lo emGnnaaacsee. PB.

 

 

 

 

©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801

Sheet Seq = 0199731
Sheet 00005 of 00005

Number Items Outstanding Amount

Total amount $

 
IPS Worldwide

Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 47 of 67

Wells Fargo A/CXXXXXX3168

Receipts and Disbursements

May 1 -31, 2019

Date
5/1/2019

5/1/2019

5/2/2019

5/2/2019
5/2/2019

5/2/2019

5/3/2019

5/3/2019

5/3/2019

5/3/2019

5/3/2019

5/3/2019

5/3/2019

5/3/2019

5/3/2019

5/3/2019

5/3/2019

5/3/2019

5/3/2019

Amount

149.80
(4,615.76)

46.92
284.8]

14,73

(7,002.70)

(24,066.79)

(1,044.00)

(3,982.86)

(32,340.04)

(45.00)

(45.00)

(45.00)

(45.00)

(30.00)

(16.00)

3,114.85

7,998.00

Balance

417,992.79
418,142.59
413,526.83

413,573.75
413,858.56

413,873.29

406,870.59

382,803.80

381,759.80

377,776.94

345,436.90

345,391.90

345,346.90

345,301.90

345,256.90

345,226.90

345,210.90

348,325.75

356,323.75

Category

Collections
Utilities

Collections
Collections

Collections

Salary

Brazil Expense

Rent - Mexico

Description

Beginning Balance

GIBRALTAR SOUTHE IPS050119 IPS519 IPS
WORLDWIDE

FPL DIRECT DEBIT ELEC PYMT 05/19 8368934561
TELV IPS WORLDWIDE, LLC DIP

Hf $GD64.27 30271971 6212519010830001 BRADY
CORPORATION ASIA PTE LTD. 30389

SOLAR GROUP EDI/ACH IPS WORLDWIDE LLC
GIBRALTAR APPLET ASC ACH $1313 IPS
WORLDWIDE

WT 190503-136169 DBS BANK LTD /BNF=CHENG OI
LIN SRF# 0067048 123016326 TRN#190503136169 RFB#
WT 190503-136035 ITAU UNIBANCO S/A /BNF=IPS
WORLDWIDE DO BRASIL P SERV SRF#

0067048 123243326 TRN#190503136035 RFB#

WT 190503-132314 BBVA BANCOMER SA IN
/BNF=INMOBILIARIA MAGNETAR SA DE CV SRF#
0067048 123001326 TRN#190503132314 RFB#

WT 190503-129083 BANCO NACIONAL DE M
/BNF=VILLEGAS DE LA ROSA CONTADORES PUB

Accounting - Me» SRF# 0067048 123767226 TRN#190503 129083 RFB#

WT FED#04612 BANK OF AMERICA, N
/FTR/BNF=TRANISTICS DATA TECHNOLOGIES, INC.

Third Party Proce SRF# 0067048 123642226 TRN#190503125403 RFB#

Bank Charges

Bank Charges

Bank Charges

Bank Charges

Bank Charges

Bank Charges

Collections

Collections

WIRE TRANS SVC CHARGE - SEQUENCE:
190503136169 SRF# 0067048 123016326
TRN#190503136169 RFB#

WIRE TRANS SVC CHARGE - SEQUENCE:
190503136035 SRF# 0067048 123243326
TRN#190503 136035 RFB#

WIRE TRANS SVC CHARGE - SEQUENCE:
190503132314 SRF# 0067048 123001326
TRN#190503 132314 RFB#

WIRE TRANS SVC CHARGE - SEQUENCE:
190503129083 SRF# 0067048 123767226
TRN#190503129083 RFB#

WIRE TRANS SVC CHARGE - SEQUENCE:
190503125403 SRF# 0067048 123642226
TRN#190503 125403 RFB#

WIRE TRANS SVC CHARGE - SEQUENCE:
190503056665 SRF# F5S1905039159700
TRN#190503056665 RFB#

INTEGRATED POWER PAYMENT 7003406
*20190503\SE*12*000000005\GE*1 *1\IEA* 1 *065754106
WT FED#02829 CUSTOM HOUSE FINAN
/ORG=NUVASIVE INC SRF# F581905039159700
TRN#190503056665 RFB#
5/3/2019
5/3/2019

5/3/2019
5/6/2019

5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/8/2019
5/8/2019

5/8/2019

5/8/2019

5/9/2019

5/9/2019

5/9/2019

5/9/2019

5/9/2019

5/10/2019

5/10/2019

Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 48 of 67

40,128.01
180.94

11.93
320.64

452.02
292.08
190.55
86.46
81.00
(792.28)
(48,964.27)
(38,630.66)
(73.40)
32.07
174.42
83.36
(4,000.00)
(17,245.95)
2,342.32
49.01

10.53

8.45

(36,337.65)

(30.00)
62.72
6.96

3.90

(1,702.31)

(1,702.31)

396,451.76
396,632.70

396,644.63
396,965.27

397,417.29
397,709.37
397,899.92
397,986.38
398,067.38
397,275.10
348,310.83
309,680.17
309,606.77
309,638.84
309,813.26
309,896.62
305,896.62
288,650.67
290,992.99
291,042.00

291,052.53

291,060.98

254,723.33

254,693.33
254,756.05
254,763.01

254,766.91

253,064.60

231,362.29

GE COMPANY CORPO ACH DEBIT 190501 IPS
WORLDWIDE 40359112 GS14248581732167
Collections GS14248581732189
Collections GIBRALTAR FLOREN IPS IPS
ARRIS TECHNOLOGY LMEFT02MAY 61134 IPS
Collections WORLDWIDE LLC
Collections DEPOSIT
BRADY WORLDWIDE, EDI/EFTPMT 190503 63669691
Collections 933 1\GE*1*912368056\IEA*1*912368055\
Collections AIR VENT INC EDI/ACH IPS WORLDWIDE
Collections ELO TOUCH SOLUT PAYMENTS 00000\
ALABAMA METAL IN BR050319US 190503 105856 IPS
Collections WORLDWIDE LLC
GIBRALTAR DS BRO CORP PAY IPS WORLDWIDE
Collections LLC
Equipment Renta CHECK # 2103 - AT&T Capital Services
Third Party Proce CHECK # 2101 - Conduent Business Systems
Staffing CHECK # 2104 - Spherion Staffing
HARLAND CLARKE CHECK/ACC. 050619
Bank Charges 00663347575482 IPS WORLDWIDE LLC
4 $GD43.95 30338308 6212526033070001 BRADY

Collections CORPORATION ASIA PTE LTD. 30491
WHEATLAND TUBE, CORP PYMNT 0011336373

Collections *0123 {GE*0001*15742 {IEA*0001*000015742 {

Collections SOLAR GROUP EDI/ACH IPS WORLDWIDE LLC

Information Tech CHECK # 2106 - Keystone Technology Services

Rent CHECK #2105 Root Executive Park

Collections DEPOSIT

ARRIS TECHNOLOGY LMEFTO7MAY 61237 IPS
Collections WORLDWIDE LLC

ATLAS CHICAGO EDI
Collections 0000064\GE* 1*767052\IEA* 1 *000767052\

ATLAS CANADA EDI
Collections **5.72\DTM*003*20190503\SE*19*000000016\GE*1*767
WT FED#07447 DEUTSCHE BANK TRUS

/FTR/BNF=ADP PAYROLL DEPOSIT CUSTODIAL
ACCT SRF# 0067048 129063286 TRN#190509 156673
Payroll RFB#
WIRE TRANS SVC CHARGE - SEQUENCE:
190509156673 SRF# 0067048 129063286
Bank Charges TRN#190509156673 RFB#
GIBRALTAR SOUTHE IPS50919 IPS519 IPS

Collections WORLDWIDE
ATLAS ARKANSAS EDI
Collections *000001484\GE*1*767635\IEA*1 *000767635\
ATLAS ALABAMA EDI
Collections 3\SE*16*000001514\GE*1*767636\IEA* 1 *000767636\

BUSINESS TO BUSINESS ACH TRANSAMERICA L&A
CONTRIBUTE SEP 05 20190322922DZ3

401K 20190322922DZ393482992902159400 1CORP
BUSINESS TO BUSINESS ACH TRANSAMERICA L&A

CONTRIBUTE SEP 05 201905019243XR
401K 201905019243XR93482992902159400 1CORP
5/10/2019

5/10/2019

5/10/2019

5/10/2019

5/10/2019
5/10/2019

5/10/2019

5/10/2019

5/10/2019

5/10/2019

5/10/2019

5/10/2019

5/10/2019
5/13/2019

5/13/2019
5/13/2019
5/13/2019

5/13/2019
5/13/2019

5/14/2019

5/14/2019

5/14/2019

5/15/2019

5/15/2019

5/15/2019

5/15/2019

Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 49 of 67

(1,702.31)

(917.57)

(873.04)

4,112.74

19,487.87
273.71

262.61
251.50
71,28
28.17
17.39
10.95

6.34
583.30

451.06
73.99
90.77

19.35
6.24

482.94
10.26

1.95

(13,997.50)

(656.25)

(30.00)

(30.00)

249,659.98

248,742.41

247,869.37

251,982.11

271,469.98
271,743.69

272,006.30
272,257.80
272,329.08
272,357.25
272,374.64
272,385.59

272,391.93
272,975.23

273,426.29
273,500.28
273,591.05

273,610.40
273,616.64

274,099.58
274,109.84

274,111.79

260,114.29

259,458.04

259,428.04

259,398.04

401K

401K

401K

Collections

Collections
Collections

Collections

Collections

Collections

Collections

Collections

Collections

Collections
Collections

Collections
Collections

Collections

Collections
Collections

Collections

Collections

Collections

BUSINESS TO BUSINESS ACH TRANSAMERICA L&A
CONTRIBUTE SEP 05 20190322922DLL
20190322922DLL93482992902159400 1CORP
BUSINESS TO BUSINESS ACH TRANSAMERICA L&A
CONTRIBUTE SEP 05 2019050192443P
2019050192443P93482992902159400 1CORP
BUSINESS TO BUSINESS ACH TRANSAMERICA L&A
CONTRIBUTE SEP 05 2019050192445D
2019050192445D93482992902 159400 1CORP
INTEGRATED POWER PAYMENT 7003419
6\DTM*003*20190510\SE*12*000000004\GE*1*1\IEA*1
*

LIFE TECHNOLOGIE CORP PYMNT A880943
001*010003132~

GIBRALTAR FLOREN IPS IPS

UTC FIRE & SECUR 1810530 1810530
SE)35|0149~GE|0001|4498569~IEA|0001(004498569~
7061PIERCE ROCKF PAYMENT IPS WORLDWIDE
LLC

GIBRALTAR DS BRO CORP PAY IPS WORLDWIDE
LLC

GIBRALTAR PACIFI CORP PAY CK 2676 IPS
WORLDWIDE LLC

ALABAMA METAL IN BRO0S50919US 190509 106010 IPS
WORLDWIDE LLC

GIBRALTAR APPLET ASC ACH $1313 IPS
WORLDWIDE

ARRIS TECHNOLOGY LMEFTO9MAY 61335 IPS
WORLDWIDE LLC

DEPOSIT

BRADY WORLDWIDE, EDI/EFTPMT 190510 63756332
100150\GE*1*913073381\IEA*1*913073380\

SOLAR GROUP EDI/ACH IPS WORLDWIDE LLC

ELO TOUCH SOLUT PAYMENTS 00\

ATLAS CHICAGO EDI

0000133\GE*1*768724\IEA*1 *000768724\

ATLAS CANADA EDI 1*768769\IEA*1 *000768769\
WHEATLAND TUBE, CORP PYMNT 0011659294
*0.133 {GE*0001*15766 {IEA *0001*000015766{

ATLAS ARKANSAS EDI
16*000000178\GE*1*769290\IEA*1 *000769290\
ATLAS ALABAMA EDI
510\SE*16*000000182\GE*1*76929 1\IEA*1 *000769291\
WT FED#08859 BANK OF AMERICA, N
/FTR/BNF=TRANISTICS DATA TECHNOLOGIES, INC

Third Party Proce SRF# 0067048 135307537 TRN#190515155315 RFB#

WT FED#08734 JPMORGAN CHASE BAN
/FTR/BNF=ADP TOTAL SOURCE, INC. SRF#

Payroll Processin, 0067048 135485537 TRN#190515155281 RFB#

Bank Charges

Bank Charges

WIRE TRANS SVC CHARGE - SEQUENCE:
190515155315 SRF# 0067048 135307537
TRN#190515155315 RFB#

WIRE TRANS SVC CHARGE - SEQUENCE:
190515155281 SRF# 0067048135485537
TRN#1905 15155281 RFB#
5/15/2019
5/15/2019
5/15/2019
5/15/2019
5/15/2019
5/16/2019
5/17/2019
5/17/2019
5/17/2019
5/17/2019
5/17/2019
5/17/2019
5/17/2019
5/17/2019
5/17/2019
5/17/2019
5/17/2019
5/17/2019
5/17/2019
5/20/2019

5/20/2019
5/20/2019

5/20/2019
5/20/2019
5/20/2019
5/20/2019

5/22/2019

5/22/2019

5/22/2019

5/22/2019

5/22/2019

5/23/2019

Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 50 of 67

16.87
(695.48)
(7,487.72)
(220.38)
(453.82)
17,824.80
3,107.48
171.09
118.12
66.20
22.68
10.97
8.91
7.02
(272.60)
(11,159.30)
(1,000.00)
(400.00)
(4,565.74)
912.47

519.67
177.86

97.74
85.03
76.92
12.85

(450.00)

(426.16)
698.42
109.96

32.94

(40,223.84)

259,414.91
258,719.43
251,231.71
251,011.33
250,557.51
268,382.31
271,489.79
271,660.88
271,779.00
271,845.20
271,867.88
271,878.85
271,887.76
271,894.78
271,622.18
260,462.88
259,462.88
259,062.88
254,497.14
255,409.61

255,929.28
256,107.14

256,204.88
256,289.91
256,366.83
256,379.68

255,929.68

255,503.52
256,201.94
256,311.90

256,344.84

216,121.00

ARRIS TECHNOLOGY LMEFT14MAY 61422 IPS
Collections WORLDWIDE LLC
Storage CHECK # 2109 - MJ Ocean Crafts
Third Party Proce CHECK # 2107 - Sirius Computer Solutions
Expense Reimbus CHECK # 2108 - Tracy Stevens
Repairs and Main CHECK # 2110 - Edwrds Business Systems
GE COMPANY CORPO ACH DEBIT 190514 IPS
Collections WORLDWIDE 40360589 GS 14248581732192
INTEGRATED POWER PAYMENT 7003425
6\DTM*003*201905 1 7\SE*12*000000003\GE*1 *1\IEA*1
Collections *
Collections AIR VENT INC EDI/ACH IPS WORLDWIDE
GIBRALTAR SOUTHE IPS051719 IPS519 IPS
Collections WORLDWIDE
ALABAMA METAL IN MR051619US 190516 106191
Collections IPS WORLDWIDE LLC
GIBRALTAR PACIFI CORP PAY CK 2703 IPS
Collections WORLDWIDE LLC
GIBRALTAR APPLET ASC ACH 81313 IPS
Collections WORLDWIDE
ARRIS TECHNOLOGY LMEFTI6MAY 61524 IPS
Collections WORLDWIDE LLC
NOLL/NORWESCO LL CORP PAY CK 2056 IPS
Collections WORLDWIDE LLC
Expense Reimbus CHECK # 2115 - Marlene Suer
Telephone CHECK #2113 - AT&T Wholesale
Disaster Recover CHECK # 2114- BCS Group
Forex Sevices CHECK #2116 - Oanda Corp
Rent CHECK # 2117 - American Real Estate Partners
Collections DEPOSIT
BRADY WORLDWIDE, EDI/EFTPMT 190517 63836556
Collections 100993\GE*1*91377361 1\IEA*1*913773610\
Collections GIBRALTAR FLOREN IPS IPS
GIBRALTAR DS BRO CORP PAY IPS WORLDWIDE
Collections LLC
Collections ELO TOUCH SOLUT PAYMENTS 00\
Collections SOLAR GROUP EDI/ACH IPS WORLDWIDE LLC
GIBRALTAR APPLET ASC ACH $1313 IPS
Collections WORLDWIDE
PURCHASE AUTHORIZED ON 05/21 NMFTA 703-838-
Subscription 1810 VA $309141512989234 CARD 6734
PURCHASE AUTHORIZED ON 05/20 DOCUMENT
TECHNOLOG 386-676-2098 FL $389140704190391
Copier Maintenar CARD 6734
NEOGEN CORP CORP PAY 190522 IPS020 LEX IPS
Collections WORLDWIDE
NEOGEN CORP CORP PAY 190522 IPSO10 LAN IPS
Collections WORLDWIDE
ARRIS TECHNOLOGY LMEFT21MAY 61611 IPS
Collections WORLDWIDE LLC
WT 190523-065540 DEUTSCHE BANK TRUST
/BNF=ADP PAYROLL DEPOSIT CUSTODIAL ACCT
Payroll SRF# 0066256143291118 TRN#190523065540 RFB#
5/23/2019

5/23/2019

5/23/2019

§/23/2019

5/24/2019

5/24/2019

5/24/2019

5/24/2019

§/24/2019

5/24/2019

5/28/2019

5/28/2019

5/28/2019
5/28/2019
5/28/2019

5/28/2019

5/28/2019
5/28/2019
5/29/2019

5/29/2019

5/29/2019
5/29/2019
5/29/2019
5/29/2019
5/29/2019
5/29/2019
$/29/2019
5/29/2019

5/30/2019
5/30/2019
5/30/2019
5/30/2019
5/30/2019

Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 51 of 67

(30.00)
212.60
162.45
119.31
3,960.20
18,493.99
73.28
3,30
1.62

1.21

(873.04)
20,405.79

298.45
115.26
65.37

57.78

9.63
200.80
185.97

143.73

22.77
(9,863.12)
(7,056.16)
(1,633.54)
(1,427.96)
(2,174.38)
(1,544.80)

(0.54)

90.17
(4,565.74)
(4,000.00)
(2,730.00)
(3,000.00)

216,091.00
216,303.60
216,466.05
216,585.36
220,545.56
239,039.55
239,112.83
239,116.13
239,117.75

239,118.96

238,245.92
258,651.71

258,950.16
259,065.42
259,130.79

259,188.57

259,198.20
259,399.00
259,584.97

259,728.70

259,751.47
249,888.35
242,832.19
241,198.65
239,770.69
237,596.31
236,051.51
236,050.97

236,141.14
231,575.40
227,575.40
224,845.40
221,845.40

Bank Charges
Collections
Collections
Collections
Collections
Collections
Collections
Collections
Collections

Collections

401K
Collections

Collections
Collections
Collections

Collections

Collections
Collections
Collections

Collections

Collections
Telephone
Telephone
Telephone
Telephone
Telephone
Equipment Renta:
Telephone

Collections

Rent

Information Tech
Computer Service
Disaster Recovers

WIRE TRANS SVC CHARGE - SEQUENCE:
190523065540 SRF# 0066256143291118
TRN#190523065540 RFB#

CapitalLighting ACH V002304 211313 211411 211517
211615\

WHEATLAND TUBE, CORP PYMNT 0011850624
*0124 {GE*0001*15802 {IEA *0001*000015802 {

AIR VENT INC EDI/ACH IPS WORLDWIDE
INTEGRATED POWER PAYMENT 7003433
TM*003*20190524\SE*12*000000004\GE*1* 1\IEA*1*09
7

BIO-RAD LABORATO EDI PMTS 2000200070 IPS
WORLDWIDE LLC

GIBRALTAR SOUTHE IPS051819 IPS519 IPS
WORLDWIDE

GIBRALTAR PACIFI CORP PAY 2718 IPS
WORLDWIDE LLC

NOLL/NORWESCO LL CORP PAY 2065 IPS
WORLDWIDE LLC

ARRIS TECHNOLOGY LMEFT23MAY 61718 IPS
WORLDWIDE LLC

BUSINESS TO BUSINESS ACH TRANSAMERICA L&A
CONTRIBUTE SEP 05 20190522922BM2
20190522922BM293482992902 159400 1CORP

GE COMPANY CORPO ACH DEBIT 190524 IPS
WORLDWIDE 40362732 GS1424858 1732174
BRADY WORLDWIDE, EDI/EFTPMT 190524 63920106
101769\GE*1*914475338\IEA* 1 *9 14475337\

AIR VENT INC EDI/ACH IPS WORLDWIDE
SOLAR GROUP EDI/ACH IPS WORLDWIDE LLC
GIBRALTAR DS BRO CORP PAY IPS WORLDWIDE
LLC

GIBRALTAR APPLET ASC ACH S1313 IPS
WORLDWIDE

ELO TOUCH SOLUT PAYMENTS 00000\
GIBRALTAR FLOREN IPS IPS

WHEATLAND TUBE, CORP PYMNT 0012275166
*0157{GE*0001*15816 {IEA*000 1 *000015816{
ARRIS TECHNOLOGY LMEFT28MAY 61825 IPS
WORLDWIDE LLC

CHECK # 2118 - AT&T Wholesale

CHECK # 2119 - AT&T Wholesale

CHECK # 2120 - AT&T Wholesale

CHECK # 2121 - AT&T Wholesale

CHECK # 2122 - AT&T Wholesale

CHECK # 2123 - Dell Financial Services

CHECK # 2124 - AT&T Wholesale

// 8SGD125,22 30641894 6212547009920001 BRADY
CORPORATION ASIA PTE LTD. 30801

CHECK # 2125 - American Real Estate Partners
CHECK #2126 - Keystone Technology Services
CHECK # 2127 - Trimble MAPS

CHECK # 2128 - BCS Group
5/31/2019

5/31/2019
5/31/2019
5/31/2019
5/31/2019

5/31/2019
5/31/2019

5/31/2019

5/31/2019

5/31/2019

Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 52 of 67

(7,643.57)

(30.00)
9,235.65
13,383.66
1,995.85

2,067.17
$1.2]

17.76
7.45

7.02

214,201.83

214,171.83
223,407.48
236,791.14
238,786.99

240,854.16
240,935.37

240,953.13
240,960.58

240,967.60

WT FED#07550 BANK OF AMERICA, N
/FTR/BNF=Tranistics Data Tech Inc SRF#

Third Party Proce 0067048 150821788 TRN#190531075109 RFB#

Bank Charges
Collections
Collections
Collections

Collections
Collections

Collections
Collections

Collections

WIRE TRANS SVC CHARGE - SEQUENCE:
190531075109 SRF# 0067048 150821788
TRN#190531075109 RFB#

DEPOSIT

DEPOSIT

DEPOSIT

ACLARA TECHNOLOG AP PYMNT 171077
211774,211860

SOLAR GROUP EDI/ACH IPS WORLDWIDE LLC
GIBRALTAR PACIFI CORP PAY CK 2733 IPS
WORLDWIDE LLC

ARRIS TECHNOLOGY LMEFT30MAY 61923 IPS
WORLDWIDE LLC

NOLL/NORWESCO LL CORP PAY CK 2075 IPS
WORLDWIDE LLC
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 53 of 67
ATTACHMENT 4A

MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

 

 

Name of Debtor: IPS WORLDWIDE, LLC Case Number: 6:19-bk-00511-KSJ
Reporting Period beginning: May 1, 2019 and ending: May 31, 2019

 

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. If bank accounts other than the
three required by the United States Trustee Program are necessary, permission must be obtained from the United States Trustee prior to
opening the accounts. Additionally, use of less than the three required bank accounts must be approved by the United States Trustee.

NAME OF BANK: Wells Fargo Bank BRANCH:

 

ACCOUNT NAME: ACCOUNT NUMBER: XXXXKXX8998

 

 

PURPOSE OF ACCOUNT: __ OPERATING

Ending Bank Balance per Bank Statement $92,504.77

Plus Total Amount of Outstanding Deposits

Minus Total Amount of Outstanding Checks and other debits 0 *

Minus Service Charges $0.00

Ending Balance per Check Register $92,504.77 **(a)

*Debit cards are used by

 

**If Closing Balance is negative, provide explanation:

 

 

The following disbursements were paid in Cash (de not include items reported as Petty Cash on Attachment 4D:
( L] Check here if cash disbursements were authorized by United States Trustee)

Date Amount Payee Purpose Reason for Cash Disbursement

 

 

 

 

 

 

 

 

TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Total Amount of Outstanding Checks and other debits", listed above, includes:

Transferred to Payroll Account
Transferred to Tax Account

(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as "Ending Balance" on Schedule
of Receipts and Disbursements (Page MOR-2, Line 7).

 

MOR-7
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 54 of 67

Wells Fargo Combined Statement of Accounts

May 31,2019 m Page 1 of 9

IPS WORLDWIDE LLC
ALEJANDRO D MOGLIA

CH11 TRUSTEE CASE #19-00511
265 CLYDE MORRIS BLVD STE 100
ORMOND BEACH FL 32174-8137

 

 

Questions?

Available by phone 24 hours a day, 7 days a week:
Telecommunications Relay Services calls accepted

1-800-CALL-WELLS (1-800-225-5935)
TTY: 1-800-877-4833
En espafiol: 1-877-337-7454

Online: wellsfargo.com/biz

Write: Wells Fargo Bank, N.A. (287)
P.O. Box 6995
Portland, OR 97228-6995

 

Your Business and Wells Fargo

Since August 2003, the Wells Fargo/Gallup Small Business Index has surveyed
smail business owners on current and future perceptions of their business
financial situation. View the latest results at wellsfargoworks.com.

Account options

A check mark in the box indicates you have these convenient
services with your account(s). Go to wellsfargo.com/biz or
call the number above if you have questions or if you would
like to add new services.

 

 

 

Business Online Banking
Online Statements
Business Bill Pay [
Business Spending Report
Overdraft Protection C]
Summary of accounts
Checking/Prepaid and Savings
Ending balance Ending balance
Account Page Account number last statement this statement
Wells Fargo Business Choice Checking 2 mus 168 417,992.79 283,929.58
Wells Fargo Business Choice Checking 7 GRBs 008 132,120.93 92,504.77
Total deposit accounts $550,113.72 $376,434.35

(287)
Sheet Seq = 0199727
Sheet 0000% of 00005
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 55 of 67

May 31, 2019 m Page 2 of 9

 

 

Wells Fargo Business Choice Checking

 

Activity summary

 

Beginning balance on 5/1 $417,992.79
Deposits/Credits 177,866.35
Withdrawals/Debits - 311,929.56
Ending balance on 5/31 $283,929.58

Average ledger balance this period $317,825.81

Overdraft Protection

Account number: @@Np3168

iPS WORLDWIDE LLC
ALEJANDRO D MOGLIA
CH11 TRUSTEE CASE #19-00511

Florida account terms and conditions apply

For Direct Deposit use
Routing Number (RTN): 063107513

For Wire Transfers use
Routing Number (RTN): 121000248

This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.

 

Transaction history

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Credits Debits balance
5/1 Gibraltar Southe Ips050119 Ips519 Ips Worldwide 149.80 418,142.59
5/2 Gibraltar Applet Asc ACH $1313 Ips Worldwide 14.73
5/2 Solar Group EDIVACH Ips Worldwide LLC 284.81
5/2 4 Sgd64.27 30271971 6212519010830001 Brady Corporation 46.92
Asia Pte Ltd. 30389
5/2 Fpl Direct Debit Elec Pymt 05/19 8368934561 Telv Ips 4,615.76 413,873.29
Worldwide, LLC Dip
5/3 Arris Technology Lmeft02May 61134 Ips Worldwide LLC 11.93
5/3 Gibraltar Floren Ips Ips 180.94
5/3 Ge Company Corpo ACH Debit 190501 Ips Worldwide 403591 12 40,128.01
Gs14248581732167 Gs14248581732189
5/3 WT Fed#02829 Custom House Finan /Org=Nuvasive Inc Srf# 7,998.00
F5S 1905039159700 Trn#190503056665 Rfb#
5/3 Integrated Power Payment 7003406 3,114.85
*20190503\SE*12*000000005\Ge*1*1\lea* 1*065754106\
5/3 Wire Trans Svc Charge - Sequence: 190503056665 Srf# 16.00
F581905039159700 Trn#190503056665 Rfb#
5/3 Wire Trans Sve Charge - Sequence: 190503125403 Sri# 30.00
0067048 123642226 Trn#190503125403 Rfb#
5/3 Wire Trans Sve Charge - Sequence: 190503129083 Srf# 45.00
0067048 123767226 Trn#190503129083 Rfb#
5/3 Wire Trans Sve Charge - Sequence: 190503132314 Sri# 45.00
0067048123001326 Trn#190503132314 Rib#
5/3 Wire Trans Svc Charge - Sequence: 190503136035 Srf# 45.00
0067048123243326 Trn#190503136035 Rfb#
5/3 Wire Trans Svc Charge - Sequence: 190503136169 Srf# 45.00
0067048123016326 Trn#190503136169 Rfb#
5/3 WT Fed#04612 Bank of America, N /Ftr/Bnf=Tranistics Data 32,340.04
Technologies, Inc. Srf# 0067048123642226 Trn#190503125403
Rfb#
5/3 WT 190503-129083 Banco Nacional DE M /Bnf=Villegas DE LA 3,982.86
Rosa Contadores Pub Srf# 0067048123767226
Trn#190503129083 Rfb#
5/3 WT 190503-132314 Bbva Bancomer SA IN /Bnf=Inmobiliaria 1,044.00

Magnetar SA DE Cv Srf## 0067048123001326 Trn#1 90503132314
Rib#
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 56 of 67

May 31,2019 m= Page 3 of 9

 

 

Transaction history (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Credits Debits balance
5/3 WT 190503-136035 Itau Unibanco S/A /Bnf=Ips Worldwide Do » 24,066.79
Brasil P Serv Srf# 0067048123243326 Trn#190503136035 Rfb#
5/3 WT 190593-136169 Dbs Bank Ltd /Bnf=Cheng Oi Lin Srf# 7,002.70 396,644.63
0067048123016326 Trn#190503136169 Rfb#
5/6 Gibraltar Ds Bro Corp Pay Ips Worldwide LLC 81.00
5/6 Alabama Metal IN Br050319US 190503 105856 los Worldwide 86.46
LLC
5/6 Elo Touch Solut Payments 00000\ 190.55
5/6 Air Vent Inc EDI/ACH Ips Worldwide 292.08
5/6 Brady Worldwide, EDI/Eftpmt 190503 63669691 452.02
9331\Ge*1*912368056\lea*1*912368055\
5/6 Deposit 320.64 398,067.38
Sf? Solar Group EDIVACH Ips Worldwide LLC 83.36
5/7 Wheatland Tube, Corp Pymnt 0011336373 174.42
*0123{Ge*0001*15742flea*0001*000015742{
5/7 {1 $gd43.95 30338308 6212526033070001 Brady Corporation 32.07
Asia Pte Ltd. 30491
5/7 Harland Clarke Check/Acc. 050619 00663347575482 Ips 73.40 398,283.83
Worldwide LLC
5/8 Atlas Canada EDI 8.45
**5.72\Dtm*003*20190503\SE*19*000000016\Ge"*1*7671
5/8 Atlas Chicago EDI 0000064\Ge"*1*767052\lea*1*000767052\ 10.53
5/8 Arris Technology Lmeft07May 61237 lps Worldwide LLC 49.01
5/8 Deposit 2,342.32 400,694.14
5/9 Atlas Alabama EDI 3.90
3\SE*16*000001514\Ge*1*767636\lea*1*000767636\
5/9 Atlas Arkansas EDI *000001484\Ge*1*767635\lea"1*000767635\ 6.96
5/9 Gibraltar Southe Ips50919 Ips519 Ips Worldwide 62.72
5/9 Wire Trans Svc Charge - Sequence: 190509156673 Sri# 30.00
0067048129063286 Trmn#190509156673 Rib#
5/9 WT Fed#07447 Deutsche Bank Trus /Ftr/Bnf=Adp Payroll Deposit 36,337.65
Custodial Acct Srf# 0067048129063286 Trn#190509156673 Rfb#
5/9 2103 Check 792,28 363,607.79
5/10 Arris Technology LmeftO9May 61335 Ips Worldwide LLC 6.34
5/10 Gibraltar Applet Asc ACH $1313 Ips Worldwide 10.95
5/10 Alabama Metal IN Br050919US 190509 106010 Ips Worldwide 17.39
LLC
5/10 Gibraltar Pacifi Corp Pay Ck 2676 Ips Worldwide LLC 28.17
5/10 Gibraltar Ds Bro Corp Pay Ips Worldwide LLC 71.28
5/10 7061Pierce Rockf Payment Ips Worldwide LLC 251.50
5/10 Utc Fire & Secur 1810530 1810530 262.61
SE/35]0149~Gej0001|4498569~Ieal0001/004498569~
5/10 Gibraltar Floren Ips Ips 273.71
5/10 Life Technologie Corp Pymnt A880943 001*010003132~ 19,487.87
5/10 Integrated Power Payment 7003419 4,112.74
6\Dtm*003*20190510\SE*12*000000004\Ge" 1*1\lea*1*0
5/10 < Business to Business ACH Debit - Transamerica L&A Contribute 873.04
SEP 05 2019050192445D 2019050192445D93482992902 159400
1Corp
5/10 < Business to Business ACH Debit - Transamerica L&A Contribute 917,57
SEP 05 2019050192443P 2019050192443P93482992902159400
1Corp
5/10 < Business to Business ACH Debit - Transamerica L&A Contribute 1,702.31
SEP 05 20190322922DIl 20190322922DI1I93482992902 159400
1Corp
5/10 < Business to Business ACH Debit - Transamerica L&A Contribute 1,702.31
SEP 05 201905019243Xr 201905019243Xr93482992902 159400
1Corp
5/10 < Business to Business ACH Debit - Transamerica L&A Contribute 1,702.31 381,232.81
SEP 05 20190322922Dz3 20190322922Dz393482992902 159400
1Corp
5/13 Atlas Canada EDI 1*768769\lea*1*000768769\ 6.24

 

Sheet Seq = 0799728
Sheet C0002 of 00005
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 57 of 67

May 31,2019 m Page 4 of 9

 

 

Transaction history (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily

Date Number Description Credits Debits balance

5/13 Atias Chicago EDI 0000133\Ge*1*768724\lea*1*000768724\ 19.35

5/13 Elo Touch Solut Payments 00\ 90.77

5/13 Solar Group EDI/ACH Ips Worldwide LLC 73.99

5/13 Brady Worldwide, EDI/Eftomt 190510 63756332 451.06
100150\Ge*1*913073381\lea*1*913073380\

5/13 Deposit 583.30

6/13 2104 Check 38,630.66

5/13 2101 Check 48,964.27 294,862.59

5/14 Atlas Alabama EDI 1.95
510\SE*16*000000182\Ge* 1*769291 \lea*1*000769291\

5/14 Atlas Arkansas EDI 10.26
16*000000178\Ge*1*769290\lea* 1*000769290\

5/14 Wheatland Tube, Corp Pymnt 0011659294 482.94 295,357.74
*0133{Ge*0001*15766{lea*0001*000015766{

5/15 Arris Technology Lmeft14May 61422 Ips Worldwide LLC 16.87

5/15 Wire Trans Sve Charge - Sequence: 190515155281 Sri# 30.00
0067048135485537 Tmn#190515155281 Rfb#

5/15 Wire Trans Sve Charge - Sequence: 190515155315 Sri# 30.00
0067048135307537 Trn#190515155315 Rfb#

5/15 WT Fed#08734 Jpmorgan Chase Ban /Ftr/Bnf=Adp Total Source, 656.25
Inc. Srf# 0067048 135485537 Trn#190515155281 Rfb#

6/15 WT Fed#08859 Bank of America, N /Ftr/Bnf=Tranistics Data 13,997.50
Technologies, Inc Srf# 0067048135307537 Trn#190515155315
Rfb#

5/15 2106 Check 4,000.00 276,660.86

5/16 Ge Company Corpo ACH Debit 190514 Ips Worldwide 40360589 17,824.80 294,485.66
Gs14248581732192

5/17 Noil/Norwesco LI Corp Pay Ck 2056 Ips Worldwide LLC 7.02

5/17 Arris Technology Lmeft16May 61524 Ips Worldwide LLC 8.91

5/17 Gibraltar Applet Asc ACH $1313 Ips Worldwide 10.97

5/17 Gibraltar Pacifi Corp Pay Ck 2703 Ips Worldwide LLC 22.68

5/17 Alabama Metal IN MR051619US 190516 106191 Ips Worldwide 66.20
LLC

5/17 Gibraltar Southe 1ps051719 Ips519 Ips Worldwide 118.12

5/17 Air Vent Inc EDI/ACH Ips Worldwide 171.09

5/17 Integrated Power Payment 7003425 3,107.48
6\Dtm*003*20190517\SE*12*000000003\Ge"1*1\lea*1*0

5/17 2105 Check 17,245.95 280,752.18

5/20 Gibraltar Applet Asc ACH $1313 Ips Worldwide 12.85

5/20 Solar Group EDIV/ACH Ips Worldwide LLC 76.92

5/20 Elo Touch Solut Payments 00\ 85.03

§/20 Gibraltar Ds Bro Corp Pay Ips Worldwide LLC 97.74

6/20 Gibraltar Floren Ips Ips 177.86

5/20 Brady Worldwide, EDI/Eftpmt 190517 63836556 519.67
100993\Ge*1*913773611\lea*1*913773610\

5/20 Deposit 912.47

5/20 2109 Check 695.48 281,939.24

5/21 2107 Check 7,487.72 274,451.52

5/22 Arris Technology Lmeft21May 61611 Ips Worldwide LLC 32.94

5/22 Neogen Corp Corp Pay 190522 Ips010 Lan Ips Worldwide 109.96

5/22 Neogen Corp Corp Pay 190522 Ips020 Lex ips Worldwide 698.42

5/22 Purchase authorized on 05/20 Document Technolog 426.16
386-676-2098 FL S389140704190391 Card 6734

§/22 Purchase authorized on 05/21 Nmfta 703-838-1810 VA 450.00 274,416.68
$309141512989234 Card 6734

5/23 Air Vent Inc EDI/ACH Ips Worldwide 119.31

5/23 Wheatland Tube, Corp Pymnt 0011850624 162.45
*0124{Ge*0001*15802{lea*0001*000015802{

5/23 Capitallighting ACH V002304 211313 211411 211517 211615\ 212.60

5/23 Wire Trans Svc Charge - Sequence: 190523065540 Srf# 30.00

0066256143291118 Trn#190523065540 Rfb#
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 58 of 67

May 31,2019 = Page 5of9

 

 

Transaction history (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Credits Debits balance
5/23 WT 190523-065540 Deutsche Bank Trust /Bnf=Adp Payroll 40,223.84
Deposit Custodial Acct Srf# 0066256143291118
Trn#190523065540 Rtb#
5/23 2115 Check 272.60
5/23 2110 Check 453.82
5/23 2108 Check 220.38 233,710.40
5/24 Arris Technology Lmefi23May 61718 Ips Worldwide LLC 1.21
5/24 Noll/Norwesco L! Corp Pay 2065 Ips Woridwide LLC 1.62
5/24 Gibraltar Pacifi Corp Pay 2718 Ips Worldwide LLC 3.30
5/24 Gibraltar Southe 1ps051819 Ips519 Ips Worldwide 73.28
5/24 Bio-Rad Laborato EDI Pmts 2000200070 Ips Worldwide LLG 18,493.99
5/24 integrated Power Payment 7003433 3,960.20
1m*003*20190524\SE*12*000000004\Ge*171\lea*1*0971
5/24 2113 Check 11,159.30 245,084.70
5/28 Elo Touch Solut Payments 00000\ 200.80
5/28 Gibraltar Applet Asc ACH $1313 Ips Woridwide 9.63
5/28 Gibraltar Ds Bro Corp Pay Ips Worldwide LLC 57.78
5/28 Solar Group EDI/ACH Ips Worldwide LLC 65.37
5/28 Air Vent Inc EDI/ACH Ips Worldwide 115.26
5/28 Brady Worldwide, EDI/Eftpmt 190524 63920106 298.45
101769\Ge"1*914475338\lea"1*914475337\
5/28 Ge Company Corpo ACH Debit 190524 Ips Worldwide 40362732 20,405.79
Gs 14248581732174
5/28 < Business to Business ACH Debit - Transamerica L&A Contribute 873.04
SEP 05 20190522922Bm2 20190522922Bm293482992902159400
iCorp
5/28 2114 Check 1,000.00 264,364.74
5/29 Arris Technology Lmeft28May 61825 Ips Worldwide LLC 22.77
5/29 Wheatland Tube, Corp Pymnt 0012275166 143.73
*0157{Ge*0001*15816{tea*0001*000015816{
5/29 Gibraltar Floren Ips Ips 185.97 264,717.21
5/30 4 Sgd125.22 30641894 6212547009920001 Brady Corporation 90.17 264,807.38
Asia Pte Ltd. 30801
5/31 Noll/Norwesco Li Corp Pay Ck 2075 ips Worldwide LLC 7.02
5/31 Arris Technology Lmeft30May 61923 Ips Worldwide LLC 7.45
5/31 Gibraltar Pacifi Corp Pay Ck 2733 Ips Worldwide LLC 17.76
5/31 Solar Group EDI/ACH Ips Worldwide LLC 81.21
5/31 Aclara Technolog AP Pymnt 171077 211774,211860 2,067.17
5/31 Deposit 1,995.85
6/31 Deposit 13,383.66
5/31 Deposit 9,235.65
5/31 Wire Trans Svc Charge - Sequence: 190531075109 Srf# 30.00
0067048150821788 Trn#190531075109 Rfb#
5/31 WT Fed#07550 Bank of America, N /Ftr/Bnf=Tranistics Data Tech 7,643.57 283,929.58
Inc Srif# 0067048 150821788 Trn#190531075109 Rfb#
Ending balance on 5/31 283,929.58
Totals $177,866.35 $311,929.56

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.

< Business to Business ACH:if this is a business account, this transaction has a return time frame of o.

apply to consumer accounts.

Summary of checks written (checks listed are also displayed in the preceding Transaction history)

ne business day from post date. This time frame does not

 

 

Number Date Amount Number Date Amount Number Date Amount
2101 5/13 48,964.27 2104 5/13 38,630.66 2106 6/15 4,000.00
2103 * 5/9 792.28 2105 5/17 17,245.95 2107 6/21 7,487.72

Sheet Seq = 0199729
Sheet 00003 of 00005
Case 6:19-bk-00511-KSJ Doc 460

May 31,2019 » Page 6 of 9

Filed 07/17/19

Page 59 of 67

 

 

Summary of checks written (continued)

 

 

Number Date Amount Number Date Amount Number Date Amount
2108 5/23 220.38 2110 5/23 453.82 2114 5/28 1,000.00
2109 5/20 695.48 2113 * 5/24 11,159.30 2115 5/23 272.60

* Gap in check sequence.

Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers

to common monthly service fee questions.

Fee period 05/01/2019 - 05/31/2019

How to avoid the monthly service fee

Have any ONE of the following account requirements

Average ledger balance

Standard monthly service fee $14.00

A quaiifying transaction from a linked Wells Fargo Merchant Services account
Total number of posted debit card purchases or posted debit card payments of

bills in any combination

Enrollment in a linked Direct Pay service through Wells Fargo Business Online

Combined balances in linked accounts, which may include
- Average ledger balances in business checking, savings, and time accounts

Most recent statement baiance in eligible Wells Fargo business credit cards and

lines of credit, and combined average daily balances from the previous month
in eligible Wells Fargo business and commercial loans and lines of credit

- For complete details on how you can avoid the monthly service fee based on
your combined balances please refer to page 7 of the Business Account Fee and
Information Schedule at www.weilsfargo.com/biz/fee-information

WX/WX

Minimum required

$7,500.00
1
10

1
$10,000.00

You paid $0.00
This fee period
$317,826.00 YJ

oO
2

BR O

 

Account transaction fees summary

 

 

Units Excess Service charge per Total service
Service charge description Units used included units excess units ($) charge ($)
Cash Deposited ($) 0 7,500 0 0.0030 0.00
Transactions 142 200 Q 0.50 0.00
Total service charges $0.00

IMPORTANT ACCOUNT INFORMATION

Effective June 24, 2019, the cash deposited fee will be renamed to cash deposit processing fee. There is no change to the amount of
cash you can deposit to your account each month at no charge. In addition, the fee assessed for exceeding the amount of cash
deposited each month with no fee will remain the same. To review the amount of cash deposits processed each month with no fee

and any cash deposit processing fees, please refer to Cash Deposited information in the "Account transaction fees summary" section of

your statement.

If you have questions, please contact your local banker or call the phone number listed at the top of your statement. We appreciate
your business and iook forward to continuing to serve your financial needs.
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 60 of 67

May 31, 2019 m Page 7 of 9

 

 

Wells Fargo Business Choice Checking

 

 

Activity summary Account number: E998
Beginning balance on 5/1 $132,120.93 IPS WORLDWIDE LLC
Deposits/Credits 6,739.24 ALEJANDRO D MOGLIA
Witha is/Debit 46,355.40 CH11 TRUSTEE CASE #19-00511
ee a CCM ACCOUNT
Ending balance on 5/31 $92,504.77 Florida account terms and conditions apply
For Direct Deposit use
Average ledger balance this period $134,703.01 Routing Number (RTN): 063107513

For Wire Transfers use
Routing Number (RTN): 121000248

Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please cal! the number listed on your statement or visit your Wells Fargo store.

 

Transaction history

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Credits Debits balance
5/6 Deposit 6,350.89 138,471.82
5/7 Harland Clarke Check/Acc. 050619 00663347575482 Ips 73.40 138,398.42

Worldwide LLC

5/8 Deposit 388.35 138,786.77
5/30 1102 Check 10,282.00
5/30 1101 Check 36,000.00 92,504.77
Ending balance on 5/31 92,504.77
Totals $6,739.24 $46,355.40

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
transactions posted. if you had insufficient available funds when a transaction posted, fees may have been assessed.

Summary of checks written (checks fisted are also displayed in the preceding Transaction history)

Number Date Amount Number Date Amount
1104 5/30 36,000.00 1102 5/30 10,282.00

 

Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to welisfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.

 

Fee period 05/01/2019 - 05/31/2019 Standard monthly service fee $14.00 You paid $0.00
How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements
* Average ledger balance $7,500.00 $134,703.00 J
A qualifying transaction from a linked Wells Fargo Merchant Services account 1 00
* Total number of posted debit card purchases or posted debit card payments of 10 oo

bills in any combination

Sheet Seq = 0199730
Sheet 00004 of 00005
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 61 of 67

May 31,2019 m= Page 8 of 9

 

 

Monthly service fee summary (continued)

 

 

 

How to avoid the monthly service fee Minimum required This fee period
~ Enroliment in a linked Direct Pay service through Wells Fargo Business Online 1 00
* Combined balances in linked accounts, which may include $10,000.00 Vv
- Average ledger balances in business checking, savings, and time accounts ,
- Most recent statement balance in eligible Wells Fargo business credit cards and
lines of credit, and combined average daily balances from the previous month
in eligible Wells Fargo business and commercial loans and lines of credit
~ For complete details on how you can avoid the monthly service fee based on
your combined balances please refer to page 7 of the Business Account Fee and
Information Schedule at www.wellsfargo.com/biz/fee-information
WXIWX
Account transaction fees summary
Units Excess Service charge per Total service
Service charge description Units used included units excess units ($) charge ($)
Cash Deposited ($) 0 7,500 0 0.0030 0.00
Transactions 8 200 0 0.50 0.00
$0.00

Total service charges
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 62 of 67

May 31,2019 m Page 9 of 9

 

 

General statement policies for Wells Fargo Bank

m Notice: Weils Fargo Bank, N.A. may furnish information about accounts
belonging to individuals, including sole proprietorships, to consumer
reporting agencies. If this applies to you, you have the right to dispute the
accuracy of information that we have reported by writing to us at: Overdraft
Coliections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.

You must describe the specific information that is inaccurate or in dispute
and the basis for any dispute with supporting documentation. In the case of
information that relates to an identity theft, you will need to provide us with
an identity theft report.

 

Account Balance Calculation Worksheet
1. Use the following worksheet to calculate your overall account balance.

2. Go through your register and mark each check, withdrawal, ATM
transaction, payment, deposit or other credit listed on your statement.
Be sure that your register shows any interest paid into your account and
any service charges, automatic payments or ATM transactions withdrawn
from your account during this statement period.

3. Use the chart to the right to list any deposits, transfers to your account,
outstanding checks, ATM withdrawals, ATM payments or any ather
withdrawals (including any from previous months) which are listed in
your register but not shown on your statement.

ENTER
A. The ending balance
shown on your statement ............ etna G

ADD
B. Any deposits listed in your 5
register or transfers into $
your account which are not $
shown on your statement. + $
$

CALCULATE THE SUBTOTAL
(Add Parts A and B)

Leen eee — vee eee eee TOTAL $

SUBTRACT
C. The total outstanding checks and
withdrawals fram the chart above......,.... = §

CALCULATE THE ENDING BALANCE
(Part A + Part B - Part C)
This amount should be the same

 

as the current balance shown in
your check register...........

 

 

 

©2010 Welts Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801

Sheet Seq = 0199734
Sheet 00005 of 00005

Number Items Outstanding Amount

Total amount $

 
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 63 of 67

IPS Worldwide

Wells Fargo A/C @RER3998
Receipts and Disbursements
May | - 31, 2019

Date Amount Balance Category Description
5/1/2019 132,120.93 Beginning Balance
5/6/2019 6,350.89 138,471.82 Collections DEPOSIT
HARLAND CLARKE CHECK/ACC. 050619
5/7/2019 (73.40) 138,398.42 Bank Charges 00663347575482 IPS WORLDWIDE LLC
5/8/2019 388.35 138,786.77 Collections DEPOSIT
5/30/2019 (36,000.00) 102,786.77 Insurance CHECK # 1101 - International Surities

5/30/2019 (10,282.00) 92,504.77 Insurance CHECK # 1102 - Caton Hosey
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 64 of 67
ATTACHMENT 4D

 

INVESTMENT ACCOUNTS AND PETTY CASH REPORT

INVESTMENT ACCOUNTS

Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks and bonds, etc., should be
listed separately. Attach copies of account statements.

 

 

 

 

 

 

 

Type of Negotiable

Instrument Face Value Purchase Price Date of Purchase Current

None

TOTAL (a)

PETTY CASH REPORT

The following Petty Cash Drawers/Accounts are maintained:

(Column 2) (Column 3) (Column 4)

Maximum Amount of Petty Difference Between
Location of Amount of Cash Cash on Hand (Column 2) and
Box/Account In Drawer/Acct. At End of Month (Column 3)

None

 

 

 

TOTAL (b)

For any Petty Cash Disbursements over $100 per transaction, attach copies of receipts. If there are no receipts,
provide an explanation.

 

 

 

TOTAL INVESTMENT ACCOUNTS AND PETTY CASH (a +b) (c)

(c)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as "Ending
Balance" on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

MOR-13
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 65 of 67

 

ATTACHMENT 7
SUMMARY OF OFFICER OR OWNER COMPENSATION

SUMMARY OF PERSONNEL AND INSURANCE COVERAGES

Name of Debtor: IPS WORLDWIDE, LLC Case Number: 6:19-bk-00511-KSJ
Reporting Period beginning: May 1,2019 and ending: May 31, 2019

Report ali forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include car allowances, payments to
retirement plans, loan repayments, payments of Officer/Owner's personal expenses, insurance premiuin payments, etc. Do not include
reimbursement for business expenses of Officer or Owner incurred and for which detailed receipts are maintained in the accounting records

Name of Officer or Owner Title Payment Description Amount Paid

 

 

 

 

 

 

PERSONNEL REPORT
Full Time Part Time
Number of employees at beginning of period
Number hired during the period
Number terminated or resigned during period
Number of employees on payroll at end of period

 

CONFIRMATION OF INSURANCE

List all policies of insurance in effect, including but not limited to workers’ compensation, liability, fire, theft, comprehensive, vehicle, health
and life. For the first report, attach a copy of the declaration sheet for each type of insurance. For subsequent reports, attached a certificate of
insurance for any policy in which a change occurs during the month (new carrier, increased policy limits, renewal, etc.).

 

 

 

Agent Date
and/or Phone Policy Coverage Expiration Premium
Carrier Number Number Type Date Due
Caton-Hosey 316-767-3161 2097197517 Commercial G/L 5/26/2020

Caton-Hosey 316-767-3161 6011383730 Auto 5/26/2020

Caton-Hosey 316-767-3161 2097197551 Umbreila 5/26/2020

Caton-Hosey 316-767-3161 2090169582 Workers Compensation 5/26/2020

 

The following lapse in insurance coverage occurred this month:

 

 

Policy Date Date Reason
Type Lapsed Reinstated for Lapse
L Check here if U. S. Trustee has been listed as Certificate Holder for all insurance policies.

MOR-17
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 66 of 67

®@
ACORD
ee

CERTIFICATE OF LIABILITY INSURANCE

 

DATE (MM/DD/YYYY)
05/28/2019

 

 

REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED

 

IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRODUCER CONTACT Melissa Adrian, CPSR
Caton-Hosey Insurance ea Ext), (388) 767-3161 (Aye, No): (386) 760-1770
3731 Nova Ra. EMAL jg, melissa@catonhosey.com
INSURER(S) AFFORDING COVERAGE NAIC #
Port Orange FL 32129 INSURERA: Valley Forge Insurance Company 20508
INSURED INSURERB: Continental Casualty Ins Co C/o Cna 20443
IPS Woridwide, LLC INSURERC: |fansportation Insurance Company 20494
265 Clyde Morris Blvd, Ste 100 INSURER D; ACE American Insurance Company 22667
INSURER E:
Ormond Beach FL 32174 INSURER F :
COVERAGES CERTIFICATE NUMBER: —©L1941021538 REVISION NUMBER:
THIS 1S TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
ADDLISUBR T YE
ey TYPE OF INSURANCE INSD | WD POLICY NUMBER (MMIDDIVTYY) (aMDOYYY) LIMITS
><| COMMERCIAL GENERAL LIABILITY EACH OCCURRENCE g 1,000,000
DAMAGE TO RENTED
| CLAIMS-MADE OCCUR PREMISES (Ea occurrence) _| $_ 909,000
MED EXP (Any one person) $ 10,000
A 2097197517 05/26/2019 | 05/26/2020 | personal & ADV INJURY g 1,000,000
GEN'L AGGREGATE LIMIT APPLIES PER: GENERAL AGGREGATE g_ 2,000,000
POLICY neo Loc PRODUCTS -comp/op age |g 2,000,000
OTHER: $
COMBINED SINGLE LIMIT
AUTOMOBILE LIABILITY Ea accident) $ 1,000,000
><| ANY AUTO BODILY INJURY (Per person) $
OWNED SCHEDULED ;
A Aires oll ess 6011383730 05/26/2019 | 05/26/2020 | BODILY INJURY (Per accident) | §
><) HIRED ><} NON-OWNED PROPERTY DAMAGE 3
AUTOS ONLY AUTOS ONLY (Per accident)
$
DS] UMBRELLALIAB | CI occur EACH OCCURRENCE g_5:000,000
B EXCESS LIAB CLAIMS-MADE 2097197551 05/26/2019 | 05/26/2020 | accrecate g 5,000,000
DED | | RETENTION $10,000 $
WORKERS COMPENSATION PER OTH
AND EMPLOYERS’ LIABILITY YIN > Siarure | [ER 1800 600
© [Oe ceRENEER EXCLU? [| NIA 2090169582 05/26/2019 | 05/26/2020 [EL EACH ACCIDENT §
(Mandatory in NH) EL. DISEASE -EA EMPLOYEE | ¢ 1,000,000
If yes, describe under 1,000,000
DESCRIPTION OF OPERATIONS below E.L. DISEASE -POLICYLIMIT | [YY
- oe Each Occurrence $1,000,900
Professional Liability E & O
D G28308607 001 05/20/2019 | 05/20/2020 | Aggregate $3,000,000

 

 

 

 

 

operations of the Named Insured and as required by written contract.

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached If more space is required)
Alex Moglia, Chapter 11 Bankruptcy Trustee, and Moglia Advisors are included as an Additional Insured on the Professional Liability policy with respects to

 

CERTIFICATE HOLDER

CANCELLATION

 

Alex Moglia, Chapter 11 Bankruptcy Trustee, and Moglia Advisors

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
ACCORDANCE WITH THE POLICY PROVISIONS.

 

 

AUTHORIZED REPRESENTATIVE

fetg

 

ACORD 25 (2016/03)

© 1988-2015 ACORD CORPORATION. All rights reserved.

The ACORD name and logo are registered marks of ACORD

 
Case 6:19-bk-00511-KSJ Doc 460 Filed 07/17/19 Page 67 of 67

 

ATTACHMENT 8

SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not reported on this report,
such as the sale of real estate (attach closing statement) ; (2) nonfinancial transactions, such as the substitution of assets or
collateral; (3) modifications to loan agreements; (4) change in senior management, etc. Attach any relevant documents.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

We anticipate filing a Plan of Reorganization and Disclosure Statement on or before

 

MOR-18
